 
                                                                                                                                               

Exhibit 10.122
 
 
AGREEMENT OF PURCHASE AND SALE
 
among
 
500 WEST PUTNAM L.L.C.,
 
                                                    , Seller
 
and
 
SLG 500 WEST PUTNAM LLC, 
                                                                      Purchaser
 
Premises:
 
500 West Putnam Avenue
Greenwich, Connecticut
 
As of March 15, 2007
 


 




 


--------------------------------------------------------------------------------







TABLE OF CONTENTS



     Page
1.
Agreement to Sell and Purchase; Description of Property.
 1
2.
Exceptions to Title; Title Matters.
 2
3.
Purchase Price and Payment.
 7
4.
Closing.
 8
5.
As Is.
 9
6.
Apportionments.
 13
7.
Representations and Warranties of the Parties; Certain Covenants.
 19
8.
Closing Deliveries.
 26
9.
Conditions to Closing Obligations.
 29
10.
Limitation on Liability of Parties.
 30
11.
Fire or Other Casualty; Condemnation.
 31
12.
Brokerage.
 33
13.
Closing Costs; Fees and Disbursements of Counsel, etc.
 33
14.
Notices.
 34
15.
Survival; Governing Law.
 35
16.
Counterparts; Captions.
 35
17.
Entire Agreement; No Third Party Beneficiaries.
 36
18.
Waivers; Extensions.
 36
19.
Further Assurances.
 36
20.
Assignment
 36
21.
Pronouns; Joint and Several Liability.
 37
22.
Successors and Assigns.
 37
23.
Escrow.
 37
24.
Tax Proceedings.
 39
25.
Intentionally omitted
 40
26.
Maintenance of the Property
 40
27.
Leasing and Contracts
 40
28.
Intentionally omitted.
 41
29.
Confidentiality; Public Disclosure.
 41
30.
Governing Law; Jurisdiction, Waivers
 41
31.
Independent Counsel
 42
32.
Non-Liability
 43
33.
Intentionally omitted.
 43
34.
Like-kind Exchange
 43
35.
Assumption of Existing Loan
 43



 

i

--------------------------------------------------------------------------------





 
List of Exhibits
 


Exhibit A
Description of the Land
Exhibit B
Title Exceptions
Exhibit C
Wiring Instructions
Exhibit D
Security Deposits
Exhibit E
Payable Commissions and Leasing Brokerage Agreements
Exhibit F
Space Leases
Exhibit G
Rent Roll
Exhibit G-1
Arrearage Schedule
Exhibit H
Reserve Accounts
Exhibit I
Pending Litigation
Exhibit I-1
Tax Proceedings
Exhibit J
Existing Loan Documents
Exhibit K
Intentionally omitted
Exhibit L
Intentionally omitted
Exhibit M
Form of Deed
Exhibit N
Form of Assignment of Space Leases
Exhibit O
Form of Notice to Space Lessees
Exhibit P
Form of Omnibus Assignment
Exhibit Q
Form of Estoppel Certificate
Exhibit R
Form of Title Affidavit
Exhibit S
Tenant Improvements
Exhibit T
Service Contracts
Exhibit U
Intentionally omitted
Exhibit V
Intentionally omitted
Exhibit W
Intentionally omitted
Exhibit X
Intentionally omitted
Exhibit Y
Intentionally omitted
Exhibit Z
Intentionally omitted
Exhibit AA
Intentionally omitted
Exhibit BB
Intentionally omitted
Exhibit CC
Remaining Costs of Capital Improvements

 

ii

--------------------------------------------------------------------------------







AGREEMENT OF PURCHASE AND SALE
 
THIS AGREEMENT OF PURCHASE AND SALE (“Agreement”), made as of March 15, 2007, by
and among 500 WEST PUTNAM, L.L.C., a Connecticut limited liability company
(“Seller”), having an office c/o Mack-Cali Realty Corp., 343 Thornall Street,
Edison, New Jersey 08837, and SLG 500 WEST PUTNAM LLC, a Delaware limited
liability company, having an office c/o SL Green Realty Corp., 420 Lexington
Avenue, New York, New York 10170 (“Purchaser”).
 
W I T N E S S E T H:
 
A. Seller owns the Property (as hereinafter defined).
 
B. Subject to the terms and conditions set forth below, Purchaser desires to
acquire the Property (as hereinafter defined) from Seller, and Seller desires to
sell the Property to Purchaser.
 
C. Simultaneously herewith SLG Broad Street 125 A LLC and SLG Broad Street 125 C
LLC, each an affiliate of Purchaser (collectively, the “125 Seller”) and M-C 125
Broad A L.L.C. and M-C 125 Broad C L.L.C., each an affiliate of Seller
(collectively, the “125 Purchaser”) are executing and delivering that certain
Agreement of Purchase and Sale (the “125 Purchase Agreement”), pursuant to which
125 Seller shall sell to 125 Purchaser and 125 Purchaser shall purchase from 125
Seller the two Commercial Condominium Units designated as Unit A and Unit C in
the office building located at 125 Broad Street, New York, New York (the “125
Property”), subject to the terms and conditions contained in the 125 Purchase
Agreement.
 
1.  Agreement to Sell and Purchase; Description of Property.
 
1.1  Upon the terms and conditions hereinafter contained, (a) Seller agrees to
sell and convey to Purchaser, and Purchaser agrees to purchase from Seller, the
Property (as hereinafter defined). As used herein, (i) “Land” shall mean the
land located at 500 West Putnam Avenue, Greenwich, Connecticut, as more
particularly described in Exhibit A attached hereto and made a part hereof.
 
1.2  The Land shall be sold and conveyed together with (a) all of Seller’s
rights, privileges and easements, if any, appurtenant to the Land, including,
without limitation, development rights and air rights relating to the Land and
any other easements, rights-of-ways or appurtenances used in connection with the
beneficial use and enjoyment of the Land; (b) all Seller’s right, title and
interest (i) in and to the improvements, machinery and fixtures located within,
attached or appurtenant to, or at or upon all or any portion of the Land as of
the date hereof or used in connection with the operation of, or used or adapted
for use in connection with the enjoyment or occupation of the Land, excluding
however, any fixtures owned by public utilities or Space Lessees (as hereinafter
defined) under the Space Leases (as hereinafter defined), together with the
Plans (as hereinafter defined) (collectively, the “Improvements”), and (ii) in
and to all tangible personal property located on or used solely in connection
with the ownership, operation or maintenance of the Property and the
Improvements (collectively, the “Personal Property”) and (iii) as landlord under
all Space Leases; (c) all Warranties (as hereinafter defined) used in connection
with all or any portion of the Improvements; (d) all intangible personal
property now or hereafter owned by Seller and used in the ownership, use,
operation, occupancy, maintenance or development of the property and interests
described in clauses (a) through (c) above, including, without limitation, all
future tax benefits (excluding income tax benefits) and benefits of incentive
programs now or hereafter allowed by governmental authorities in connection with
the ownership, operation and/or renovation of the Improvements (“Intangible
Personal Property”); and (f) to the extent transferable, all governmental and
public certificates, permits, licenses and approvals relating to the
development, construction, operation, use, maintenance or occupancy of the
Improvements (individually and collectively “Permits”).
 
 

--------------------------------------------------------------------------------


 
All of the above enumerated property, rights and interests to be sold to
Purchaser pursuant to this Agreement (including, without limitation, the Land
and Improvements) are hereinafter sometimes referred to, collectively, as the
“Property”. Purchaser and Seller acknowledge that all of the Property is to be
sold and purchased in a single transaction.
 
2.  Exceptions to Title; Title Matters.
 
2.1  Seller shall at the Closing (as hereinafter defined) convey the Property
subject only to the following matters affecting title thereto (collectively the
“Permitted Exceptions”):
 
2.1.1  All presently existing and future liens for unpaid real estate taxes,
vault charges and water and sewer charges not due and payable as of the date of
the Closing, subject to adjustment as provided below.
 
2.1.2  All zoning, building, environmental and other laws, ordinances, codes,
restrictions and regulations of all governmental authorities having jurisdiction
with respect to the Property in effect on the Closing Date, including, without
limitation, landmark designations and all zoning variances and special
exceptions, if any (collectively, “Laws and Regulations”).
 
2.1.3  Intentionally omitted.
 
2.1.4  State of facts shown on map/plan entitled “Survey of Property of Pasquale
M. Cecio Jr. Trustee” prepared by Edward J. Crothers dated September 19, 1990,
and on map entitled “General Location Survey Depicting Proposed Generator 500
West Putnam Avenue Greenwich, Connecticut” prepared by The Greenwich Hospital by
Redniss & Mead dated June 13, 2001 (collectively, the “Survey”) plus such
additional facts which would be disclosed by a survey dated the date hereof,
provided such additional facts do not materially adversely affect the use
thereof for office purposes (collectively, “Facts”).
 
 
2

--------------------------------------------------------------------------------


 
2.1.5  Rights of tenants of the Property pursuant to Space Leases which either
are (a) in effect on the date hereof, or (b) entered into after the date hereof
in accordance with the express provisions of this Agreement (collectively,
“Space Lessees”) and all persons claiming by, through or under such Space
Lessees.
 
2.1.6  All covenants, restrictions and rights and all easements and agreements
for the erection and/or maintenance of water, gas, steam, electric, telephone,
sewer or other utility pipelines, poles, wires, conduits or other like
facilities, and appurtenances thereto, over, across and under the Property
provided same do not adversely affect the use of the Property for office
purposes (collectively, “Rights”).
 
2.1.7  Except as shown on the Survey, possible encroachments and/or projections
of stoop areas, roof cornices, window trims, vent pipes, cellar doors, steps,
columns and column bases, flue pipes, signs, piers, lintels, window sills, fire
escapes, satellite dishes, protective netting, sidewalk sheds, ledges, fences,
coping walls (including retaining walls and yard walls), air conditioners and
the like, if any, projecting from the Building over any street or highway, the
Property or over any adjoining property and encroachments of similar elements
projecting from adjoining property over the Property provided such matters do
not adversely affect the use of the Property for office purposes.
 
2.1.8  The matters described in Exhibit B attached hereto and made a part
hereof.
 
2.1.9  Those objections to title which are the responsibility to cure, correct
or remove of any Space Lessee under its Space Lease.
 
2.1.10  All service, maintenance, telecommunications and other contracts
(excluding Space Leases) in connection with the Property, as set forth on
Exhibit T and attached hereto and made a part hereof, and all renewals,
replacements and extensions of same or additional contracts that may hereafter
be entered into in accordance with this Agreement (collectively, “Service
Contracts”).
 
2.1.11  All violations of building, fire, sanitary, environmental, housing and
similar Laws and Regulations with respect to the Property (collectively,
“Violations”) existing as of the date hereof and any Violation arising after the
date hereof, but prior to Closing, which remains uncured as of the Closing Date
(“ Contract Period Violations”), provided, that the fines associated with curing
Contract Period Violations shall not exceed $61,500 in the aggregate (the
“Violations Cap”).
 
 
3

--------------------------------------------------------------------------------


 
2.1.12  Variations between tax lot lines and lines of record title.
 
2.1.13  Standard exclusions from coverage contained in the form of Owner’s
Policy of Title Insurance (ALTA 10-17-92) or “marked-up” title commitment with
respect to such policy employed by the Title Company (as hereinafter defined).
 
2.1.14  Any financing statements, chattel mortgages, encumbrances or mechanics’
or other liens evidenced by any financing statements filed on a day more than
five (5) years prior to the Closing.
 
2.1.15  Any lien or encumbrance arising from the acts of Purchaser or its
affiliates.
 
2.1.16  Intentionally omitted.
 
2.2      (a) Title to the Property has been examined by Lawyers Title Insurance
Corporation (the “Title Company”), and Purchaser acknowledges receipt of Lawyers
Title Insurance Corporation Title Reference No. NYN07-000534-L (Order No.
STO24558CW), dated February 26, 2007 issued by Lawyers Title Insurance
Corporation (the “Existing Title Report”) on or prior to the date hereof. At
Closing, Purchaser shall seek to have title to the Property insured by the Title
Company at Purchaser’s sole cost and expense (except for such affirmative
coverages for which Purchaser is entitled pursuant to this Agreement at no
additional cost or special premium). Purchaser agrees that the Existing Title
Report contains no exceptions to title to the Property which are not covered by
the exceptions to title set forth in Section 2.1 hereof and “subject to” which
Purchaser is not required to accept title, and irrevocably accepts the Existing
Title Report and unconditionally waives any right to object to any matters set
forth therein except as expressly set forth above. Purchaser shall instruct the
Title Company to forward a copy of the Title Report and any updates thereto to
Seller’s counsel simultaneously with delivery thereof to Purchaser.
 
(b)  If, after the date hereof, Purchaser learns, through the Title Report,
continuation reports or other written updates thereto, of any title defect(s)
which Purchaser claims are not covered by Section 2.1 hereof and “subject to”
which Purchaser believes it is not required to accept title, Purchaser shall
give written notice thereof to Seller promptly after the date Purchaser receives
such continuation report or other written update and Purchaser shall be deemed
to have unconditionally waived any such matters as to which it fails to give
such written notice to Seller within five (5) Business Days after the date
Purchaser receives such continuation report or other written update. Purchaser
acknowledges and agrees that TIME IS OF THE ESSENCE with respect to all time
periods set forth in this Section 2.2.
 
 
4

--------------------------------------------------------------------------------


 
2.3  If, on the Closing Date, Seller is unable to convey to Purchaser title to
the Property subject to and in accordance with the provisions of this Agreement,
Seller shall be entitled, upon notice delivered to Purchaser on or prior to the
Closing Date (as hereinafter defined), to reasonable adjournments of the Closing
one or more times for a period not to exceed sixty (60) days in the aggregate,
but in no event beyond the Outside Closing Date to enable Seller to convey such
title to the Property. If, on or before the date then scheduled for Closing,
Seller does not so elect to adjourn the Closing, or if at the adjourned date
Seller is unable to convey title subject to and in accordance with the
provisions of this Agreement, Purchaser may (a) terminate this Agreement by
written notice to Seller and Escrow Agent (as hereinafter defined) delivered on
the date scheduled for Closing, in which event Escrow Agent shall repay to
Purchaser the Downpayment (as hereinafter defined), together with any interest
earned thereon or return to Purchaser the Downpayment LC (a “Downpayment
Return”), or (b) elect to close title to the Property upon the terms set forth
in Section 2.4 by notice given to Seller, in which event the Closing shall occur
no later than three (3) Business Days following such election, but in no event
later than the Outside Closing Date. The failure by Purchaser to make an
election within five (5) Business Days after the Closing Date shall be deemed an
election not to close title to the Property and to terminate this Agreement. If
Purchaser shall elect, or be deemed to have elected, to terminate this
Agreement, upon the Downpayment Return, this Agreement shall be deemed canceled
and become void and of no further effect, and neither party hereto shall have
any obligations of any nature to the other hereunder or by reason hereof, except
that the provisions of Sections 12, 13, 23 and 29 hereof shall survive such
termination. If Seller elects to adjourn the Closing as provided above, this
Agreement shall remain in effect for the period or periods of adjournment in
accordance with its terms. Seller shall not be required to take or bring any
action or proceeding or any other steps to remove any defect in or objection to
title or to fulfill any condition precedent to Purchaser’s obligations under
this Agreement or to expend any moneys therefor, nor shall Purchaser have any
right of action against Seller therefor, at law or in equity, except that
notwithstanding the foregoing, Seller shall pay, discharge or remove of record
or cause to be paid, discharged or removed of record at Seller’s sole cost and
expense all of the following items: (i) Voluntary Liens (as hereinafter defined)
and (ii) liens encumbering the Property which (v) are not Voluntary Liens, (w)
are not the responsibility of either a Space Lessee under its Space Lease to
pay, discharge or remove of record, (x) are in liquidated amounts, (y) may be
satisfied solely by the payment of money (including the preparation or filing of
appropriate satisfaction instruments in connection therewith) and (z) do not
exceed $102,500.00 in the aggregate (the “Title Cure Cost Limit”). The term
“Voluntary Liens” as used herein shall mean liens and other encumbrances (other
than Permitted Exceptions), whether or not in liquidated sums, which Seller has
knowingly and intentionally suffered or allowed to be placed on the Property
after the date hereof (which excludes judgments, Violations (as hereinafter
defined) and federal, state and municipal tax liens).
 
 
5

--------------------------------------------------------------------------------


 
2.4  Notwithstanding anything in Section 2.3 above to the contrary, Purchaser
may at any time accept such title as Seller can convey, without reduction of the
Purchase Price (as hereinafter defined) or any credit or allowance on account
thereof or any claim against Seller, except that Purchaser shall be entitled to
a credit against the Purchase Price in an amount equal to the lesser of (a) the
actual cost of curing all defects in or objections to title to the Property that
Seller is obligated to cure pursuant to Section 2.3 but has not cured, and (b)
the Title Cure Cost Limit less any amounts expended by Seller in curing defects
or objections to title. The acceptance of the Deed (as hereinafter defined) by
Purchaser shall be deemed to be full performance of, and discharge of, every
agreement and obligation on Seller’s part to be performed under this Agreement,
except for such matters which are expressly stated in this Agreement to survive
the Closing.
 
2.5  The amount of any unpaid taxes, assessments and water and sewer charges
which Seller is obligated to pay and discharge, with interest and penalties, may
at the option of Seller be paid by Purchaser out of the balance of the Purchase
Price, if official bills therefor with interest and penalties thereon figured to
said date are furnished to or obtained by the Title Company at the Closing for
payment thereof and the Title Company omits from the Title Policy any exception
therefor.
 
2.6  If the Property shall, at the time of the Closing, be subject to any liens
such as for judgments or transfer, inheritance, estate, franchise, license or
other similar taxes or any encumbrances or other title exceptions which would be
grounds for Purchaser to reject title hereunder, the same shall not be deemed an
objection to title provided that, at the Closing, Seller pays, by Wire
Transferred Funds (as hereinafter defined) the amount required to satisfy the
same, or at Seller’s option, allows Purchaser a credit against the Purchase
Price in an amount sufficient to (a) cause the Title Company at the Closing to
omit the same as an exception to the Title Policy (without payment of any
special premium) and (b) to satisfy and discharge of record such liens and
encumbrances together with the cost of recording or filing such instruments
required in connection therewith.
 
2.7  Other than with respect to such endorsements as may be required in order to
render title in compliance with the terms of this Agreement, Purchaser shall be
solely responsible for causing the Title Company, at Purchaser’s sole cost and
expense to issue any endorsements that Purchaser requires, and the issuance of
such endorsements, except as aforesaid, shall not be a condition precedent to
Closing or Purchaser’s obligation to perform as required hereunder.
 
 
6

--------------------------------------------------------------------------------


 
3.  Purchase Price and Payment.
 
3.1  The purchase price payable to Seller for the Property is FIFTY SIX MILLION
AND 00/100 Dollars ($56,000,000.00) (the “Purchase Price”), subject to such
apportionments, adjustments and credits as are provided herein.
 
3.2  The Purchase Price shall be payable as follows:
 
3.2.1  On the date hereof, TWO MILLION EIGHT HUNDRED THOUSAND AND 00/100 DOLLARS
($2,800,000.00) (the “DP Amount”), is payable concurrently herewith in
immediately available funds, by federal funds wire transfer (“Wire Transferred
Funds”) to Lawyers Title Insurance Corporation, as escrow agent (“Escrow Agent”)
pursuant to the instructions (the “Wire Instructions”) set forth on Exhibit C
attached hereto and made a part hereof (the “Downpayment”). The Downpayment
shall be held by Escrow Agent and disbursed in accordance with the terms and
conditions of this Agreement. Any interest earned on the Downpayment shall be
deemed to be part of the Downpayment and shall be paid together with the
principal portion of the Downpayment to the party entitled thereto. Interest
earned on the Downpayment shall not be credited toward the Purchase Price at
Closing and shall, upon the Closing, be and remain the property of Seller.
Notwithstanding the foregoing, Purchaser shall have the right at any time prior
to Closing to substitute the Downpayment by providing Escrow Agent with a clean
irrevocable non-documentary Letter of Credit payable on sight draft only, with a
term of not less than one year and otherwise reasonably acceptable to Escrow
Agent naming Escrow Agent as beneficiary in the full amount of the Downpayment
issued by a nationally recognized money-center bank which is a member of the New
York clearinghouse, in form reasonably satisfactory to Seller (a “Downpayment
LC”). Upon Seller’s approval of the letter of credit and delivery of the letter
of credit to Escrow Agent, Escrow Agent shall promptly return the cash
Downpayment to Purchaser by wire transfer of immediately available funds
pursuant to wire instructions to be provided by Purchaser to Escrow Agent.
 
3.2.2  On the Closing Date, as follows:
 
(a)   the acceptance by Purchaser of title to the Property subject to, and
assumption of the outstanding principal balance as of the Closing Date of that
certain indebtedness (the “Indebtedness”) evidenced by that certain promissory
note dated December 28, 2005, executed and delivered by Seller in favor of New
York Life Insurance Company (“Existing Lender”) in the original principal amount
of $25,000,000.00 (the “Note”) and secured, inter alia, by that certain
Mortgage, Assignment of Leases and Rents and Security Agreement of even date
therewith encumbering the Property (the “Existing Mortgage”) and the other
documents and instruments evidencing, securing or otherwise relating to the
Indebtedness, all of which are described in Exhibit J attached hereto and made a
part hereof (the Note, the Existing Mortgage and such other documents and
instruments which evidence and secure the Existing Indebtedness are collectively
referred to herein as the “Existing Loan Documents”); and
 
 
7

--------------------------------------------------------------------------------


 
(b)   if Purchaser has made the Downpayment in cash, payment to Seller of the
amount by which (x) the Purchase Price exceeds (y) the sum of (1) the Existing
Indebtedness plus (2) the DP Amount, and (B) if Purchaser has delivered a
Downpayment LC, payment to Seller of the amount by which the Purchase Price
exceeds the Existing Indebtedness, in each case, subject to the apportionments,
adjustments and credits provided in this Agreement, by wire transfer of
immediately available funds to an account or accounts designated by Seller.
 
3.2.3  The parties hereto acknowledge and agree that the value of the Personal
Property and the Intangible Personal Property is de minimis and that no part of
the Purchase Price is allocable thereto.
 
3.3  Subject to Section 23.1.3, whenever in this Agreement Purchaser is entitled
to a return of the Downpayment, Purchaser shall be entitled to the return of the
Downpayment actually being held by Escrow Agent pursuant to this Agreement,
together with all interest earned thereon or, if Purchaser has provided a
Downpayment LC, return of the Downpayment LC. Subject to Section 23.1.3,
whenever in this Agreement Seller is entitled to retain the Downpayment, Seller
shall be entitled to the Downpayment actually being held by Escrow Agent
pursuant to this Agreement, together with all interest earned thereon or the
Downpayment LC actually delivered to Escrow Agent and shall be entitled to draw
or instruct Escrow Agent to draw thereupon and Escrow Agent shall deliver the
proceeds of such Downpayment LC to Seller.
 
3.4  For the purposes of this Agreement, the capitalized term “Business Day”
means any day of the year on which banks are not required or are authorized by
law to close in New York City.
 
3.5  Whenever it is provided in this Agreement that Purchaser is entitled to a
credit to be applied toward payment of the Purchase Price, Seller may elect to
pay to Purchaser at Closing, by Wire Transferred Funds, an amount equal to such
credit as Purchaser is so entitled in lieu of such credits.
 
4.  Closing.
 
4.1  The closing of the transaction contemplated hereby (the “Closing”) shall
occur at 10:00 AM Eastern Standard Time on April 30, 2007 (such date, as the
same may be adjourned as provided herein, being herein referred to as the
“Closing Date”).
 
 
8

--------------------------------------------------------------------------------


 
4.2  Purchaser and Seller shall each be entitled to adjourn the date scheduled
for Closing one or more times by delivering to the other notice of any such
adjournment on or before the then scheduled Closing Date, setting forth the
adjourned date for Closing. Notwithstanding the foregoing, under no
circumstances shall the Closing Date be adjourned to a date later than 10:00 AM
Eastern Standard Time on June 11, 2007 (the “Outside Closing Date”).
 
4.3  The Closing will occur at the offices of Greenberg Traurig, LLP, 200 Park
Avenue, New York, New York 10166. TIME SHALL BE OF THE ESSENCE WITH RESPECT TO
THE OBLIGATION OF BOTH SELLER AND PURCHASER TO CLOSE ON THE OUTSIDE CLOSING
DATE.
 
5.  As Is.
 
5.1  (a) Except as is expressly set forth in this Agreement to the contrary,
Purchaser is expressly purchasing the Property “AS IS, WHERE IS, AND WITH ALL
FAULTS” as of the date hereof. Seller has specifically bargained for the
assumption by Purchaser of all responsibility to investigate the Property, Laws
and Regulations, Facts, Space Leases and Service Contracts and of all risk of
adverse conditions existing as of the date hereof and has structured the
Purchase Price and other terms of this Agreement in Purchase Price thereof.
Purchaser has undertaken all such investigations of the Property, Laws and
Regulations, Facts, Space Leases and Service Contracts as Purchaser deems
necessary or appropriate under the circumstances as to the current status of the
Property and based upon same, except as is expressly set forth in this Agreement
to the contrary, Purchaser is and will be relying solely upon such inspections
and examinations and the advice and counsel of its own consultants, agents,
legal counsel and officers.
 
(b)  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER SELLER NOR ANY
PERSON ACTING ON BEHALF OF SELLER, NOR ANY PERSON OR ENTITY WHICH PREPARED OR
PROVIDED ANY OF THE MATERIALS REVIEWED BY PURCHASER IN CONDUCTING ITS DUE
DILIGENCE, NOR ANY DIRECT OR INDIRECT OFFICER, DIRECTOR, PARTNER, MEMBER,
SHAREHOLDER, EMPLOYEE, AGENT, REPRESENTATIVE, ACCOUNTANT, ADVISOR, ATTORNEY,
PRINCIPAL, AFFILIATE, CONSULTANT, CONTRACTOR, SUCCESSOR OR ASSIGN OF ANY OF THE
FOREGOING PARTIES (SELLER AND ALL OF THE OTHER PARTIES DESCRIBED IN THE
PRECEDING PORTIONS OF THIS SENTENCE (OTHER THAN PURCHASER AND/OR ANY AFFILIATE
THEREOF) SHALL BE REFERRED TO HEREIN COLLECTIVELY AS THE “EXCULPATED PARTIES”)
HAS MADE OR SHALL BE DEEMED TO HAVE MADE ANY ORAL OR WRITTEN REPRESENTATIONS OR
WARRANTIES, WHETHER EXPRESSED OR IMPLIED, BY OPERATION OF LAW OR OTHERWISE
(INCLUDING WITHOUT LIMITATION WARRANTIES OF HABITABILITY, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE), WITH RESPECT TO THE PROPERTY, THE PERMITTED
USE OF THE PROPERTY OR THE ZONING AND OTHER LAWS AND REGULATIONS APPLICABLE
THERETO OR THE COMPLIANCE BY THE PROPERTY THEREWITH, THE REVENUES AND EXPENSES
GENERATED BY OR ASSOCIATED WITH THE PROPERTY OR OTHERWISE RELATING TO THE
PROPERTY OR THE TRANSACTIONS CONTEMPLATED HEREIN. PURCHASER FURTHER ACKNOWLEDGES
THAT EXCEPT AS EXPRESSLY SET FORTH IN THE AGREEMENT, ALL MATERIALS THAT HAVE
BEEN PROVIDED BY ANY OF THE EXCULPATED PARTIES HAVE BEEN PROVIDED WITHOUT ANY
WARRANTY OR REPRESENTATION, EXPRESSED OR IMPLIED AS TO THEIR SUITABILITY FOR ANY
PURPOSE OR ACCURACY AND EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
PURCHASER SHALL NOT HAVE ANY RECOURSE AGAINST SELLER OR ANY OF THE OTHER
EXCULPATED PARTIES IN THE EVENT OF ANY ERRORS THEREIN OR OMISSIONS THEREFROM.
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, PURCHASER IS ACQUIRING THE
PROPERTY BASED SOLELY ON ITS OWN INDEPENDENT INVESTIGATION AND INSPECTION OF THE
PROPERTY AND NOT IN RELIANCE ON ANY INFORMATION PROVIDED BY SELLER, OR ANY OF
THE OTHER EXCULPATED PARTIES.
 
 
9

--------------------------------------------------------------------------------


 
5.2  Except as is expressly set forth in this Agreement to the contrary Seller
hereby disclaims all warranties of any kind or nature whatsoever (including
warranties of habitability and fitness for particular purposes), whether
expressed or implied, including, without limitation, warranties with respect to
the Property. Except as is expressly set forth in this Agreement to the
contrary, Purchaser acknowledges that it is not relying upon any representation
of any kind or nature made by Seller, or any of its direct or indirect members,
partners, shareholders, officers, directors, employees or agents (collectively,
the “Seller Related Parties”) with respect to the Property. Notwithstanding
anything to the contrary contained herein, this Article 5 does not limit or
affect in any way any indemnification provision contained in this Agreement.
 
5.3  Seller makes no warranty with respect to the presence of Hazardous
Materials (as hereinafter defined) within or upon the Property. Purchaser’s
consummation of the closing hereunder shall be deemed to constitute an express
waiver of Purchaser’s right to cause Seller to be joined in any action brought
under any Environmental Laws (as hereinafter defined). The term “Hazardous
Materials” shall mean (a) those substances included within the definitions of
any one or more of the terms “hazardous materials”, “hazardous wastes”,
“hazardous substances”, “industrial wastes”, and “toxic pollutants”, as such
terms are defined under the Environmental Laws, or any of them, (b) petroleum
and petroleum products, including, without limitation, crude oil and any
fractions thereof, (c) natural gas, synthetic gas and any mixtures thereof, (d)
asbestos and or any material which contains any hydrated mineral silicate,
including, without limitation, chrysotile, amosite, crocidolite, tremolite,
anthophylite and/or actinolite, whether friable or non-friable, (e)
polychlorinated biphenyl (“PCBs”) or PCB-containing materials or fluids, (f)
radon, urea formaldehyde, lead, lead in drinking water or lead based paint,
(g) any pathogen, toxin or other biological agent or condition including,
without limitation, any fungus, mold, mycotoxin or microbial matter naturally
occurring or otherwise, (h) any other hazardous or radioactive substance,
material, pollutant, contaminant or waste, and (i) any other substance with
respect to which any Environmental Law or governmental authority requires
environmental investigation, monitoring or remediation. The term “Environmental
Laws” shall mean all federal, state and local laws, statutes, guidelines, codes,
ordinances, regulations, now or hereafter in effect, in each case as amended or
supplemented from time to time, including, without limitation, all applicable
judicial or administrative orders, applicable consent decrees and binding
judgments relating to the regulation and protection of human health, safety, the
environment and natural resources (including, without limitation, ambient air,
surface, water, groundwater, wetlands, land surface or subsurface strata,
wildlife, aquatic species and vegetation), including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (42 U.S.C. §§ 9601 et seq.), the Hazardous Material Transportation Act,
as amended (49 U.S.C. §§ 1801 et seq.), the Federal Insecticide, Fungicide, and
Rodenticide Act, as amended (7 U.S.C. §§ 136 et seq.), the Resource Conservation
and Recovery Act, as amended (42 U.S. §§ 6901 et seq.), the Toxic Substance
Control Act, as amended (42 U.S.C. §§ 7401 et seq.), the Clean Air Act, as
amended (42 U.S.C. §§ 7401 et seq.), the Federal Water Pollution Control Act, as
amended (33 U.S.C. §§ 1251 et seq.), the Occupational Safety and Health Act, as
amended (29 U.S.C. §§ 651 et seq.), the Safe Drinking Water Act, as amended (42
U.S.C. §§ 300f et seq.), Environmental Protection Agency regulations pertaining
to Asbestos (including, without limitation, 40 C.F.R. part 61, Subpart M), the
United States Environmental Protection Agency Guidelines on Mold Remediation in
Schools and Commercial Buildings, the United States Occupational Safety and
Health Administration regulations pertaining to Asbestos (including, without
limitation, 29 C.F.R. Sections 1910.1001 and 1926.58), applicable Connecticut
state and local statutes and the rules and regulations promulgated pursuant
thereto regulating the storage, use and disposal of Hazardous Materials and any
other state or local counterpart or equivalent of any of the other federal
statutes, rules and regulations set forth above, and any federal, state or local
transfer of ownership notification or approval statutes.
 
 
10

--------------------------------------------------------------------------------


 
5.4  Subject to Section 2.1.11, Purchaser shall accept title to the Property at
Closing subject to any and all Violations (whether or not of record), including,
without limitation, those which are the express obligation of a Space Lessee
under its Space Lease to be cured and removed of record.
 
5.5  Purchaser has relied solely upon Purchaser’s own knowledge of the Property
based on Purchaser’s due diligence in determining the Property’s physical
condition. Except as expressly set forth in this Agreement to the contrary,
Purchaser releases Seller, the Seller Related Parties and their respective
successors and assigns from and against any and all claims which Purchaser or
any party related to or affiliated with Purchaser (each, a “Purchaser Related
Party”) has or may have arising from or related to any matter or thing related
to or in connection with the Property including the documents and information
referred to herein, the Space Leases and the Space Lessees thereunder, any
construction defects, errors or omissions in the design or construction and any
environmental conditions, and, except as expressly set forth in this Agreement
to the contrary, neither Purchaser nor any Purchaser Related Party shall look to
Seller, the Seller Related Parties or their respective successors and assigns in
connection with the foregoing for any redress or relief. This release shall be
given full force and effect according to each of its express terms and
provisions, including those relating to unknown and unsuspected claims, damages
and causes of action. To the extent required to be operative, the disclaimers
and warranties contained herein are “conspicuous” disclaimers for purposes of
any applicable law, rule, regulation or order. Seller acknowledges and agrees
that the disclaimer and release contained in this Section 5.5 specifically
excludes and does not apply to Purchaser’s right to implead Seller in any action
against Purchaser by any third-party and/or governmental entity relating to the
physical, environmental and/or structural condition of the Property or any law
or regulation applicable thereto.
 
 
11

--------------------------------------------------------------------------------


 
5.6  Purchaser further acknowledges and agrees that Purchaser’s due diligence
included the opportunity to assess the financial status and credit quality of
the Space Lessees. Seller is making no warranties regarding the financial status
or credit quality of any Space Lessee either currently or at Closing, and
Purchaser assumes the risk between the date hereof and the Closing of any
diminution of the financial status or credit quality or any bankruptcy of any
Space Lessee. Without limiting the generality of the foregoing, Purchaser
assumes the risk that between the date hereof and the Closing Date (i) any Space
Lessee may default of its obligations under its Space Lease, or may increase the
period of its delinquency in payment of rent, and Seller may terminate the
applicable Space Lease on account thereof, or (ii) any Space Lease may be
rejected in a bankruptcy proceeding of a Space Lessee, and any such default,
termination or rejection shall not constitute or contribute to a breach of any
representation or warranty of Seller under this Agreement or to the failure of a
condition to Purchaser’s obligation to close title hereunder, nor shall
Purchaser be entitled to any reduction of the Purchase Price on account thereof.
 
5.7  In the event the fines associated with curing Contract Period Violations
exceed the Violations Cap, then Purchaser shall have the right, in its sole
discretion, to either (a) terminate this Agreement by written notice to Seller
and Escrow Agent in which event Escrow Agent shall repay to Purchaser the
Downpayment, together with any interest earned thereon or return to Purchaser
the Downpayment L/C or (b) elect to close title to the Property without any
adjustment to the Purchase Price; provided however that in the event that
Purchaser elects to terminate this Agreement pursuant to clause (a) above,
Seller shall have the right, by written notice to Purchaser delivered not later
than five (5) business days after Seller’s receipt of Purchaser’s termination
notice, to elect to cause Purchaser to close title to the Property and receive a
credit against the Purchase Price in an amount by which the fines associated
with curing the Contract Period Violations exceed the Violations Cap, in which
event Purchaser’s termination notice shall be null and void and Purchaser shall
be obligated to close title hereunder.
 
 
12

--------------------------------------------------------------------------------


 
5.8  The provisions of this Section 5 shall survive the termination of this
Agreement or the Closing and shall not be deemed to have merged into any of the
documents executed or delivered at the Closing.
 
6.  Apportionments.
 
6.1  At the Closing, the following items shall be apportioned between the
parties as of 11:59 PM on the day preceding the Closing Date. Except as
hereinafter expressly provided, all prorations shall be done on the basis of a
three hundred sixty-five (365) day year and the actual number of days elapsed to
the Closing Date or the actual number of days in the month in which the Closing
occurs, as applicable. Any errors in the apportionments pursuant to this
Section 6 shall be corrected by appropriate re-adjustment between Seller and
Purchaser post-Closing, provided that notice of any such error, with supporting
calculations, shall be given by Purchaser to Seller or by Seller to Purchaser,
as the case may be, no later than one (1) year after the Closing, and all such
apportionments shall be deemed final as of such date. Except as otherwise
specifically provided for herein, all apportionments shall be made in the manner
recommended by the Customs in Respect to Title Closings of the Real Estate Board
of New York, Inc., and there shall be no other apportionments. The items to be
apportioned are:
 
6.1.1  (a)      Fixed rent (including electricity, if applicable) under Space
Leases (“Fixed Rent”) which is collected on or prior to the Closing in respect
of the month in which the Closing occurs (the “Current Month”), shall be
apportioned on a per diem basis based upon the number of days in the Current
Month prior to the Closing Date (which shall be allocated to Seller) and the
number of days in the Current Month on and after the Closing Date (which shall
be allocated to Purchaser). If, at the Closing, any Fixed Rent is unpaid subject
to clause (c) below, payments of Fixed Rent thereafter received from such Space
Lessee shall be applied and disbursed in the following order and priority:
 
(i)  First, on account of Fixed Rent owing by such Space Lessee in respect of
the Current Month, to be apportioned between Seller and Purchaser as provided in
Section 6.1.1(a);
 
 
13

--------------------------------------------------------------------------------


 
(ii)  Next, to Purchaser, in an amount equal to all other Fixed Rent owing by
such Space Lessee in respect of all periods after the Current Month;
 
(iii)  Next, to Seller, in an amount equal to all other Fixed Rent owing by such
Space Lessee in respect of all periods prior to the Current Month; and
 
(iv)  The balance, if any, to Purchaser.
 
Each party agrees to remit reasonably promptly to the other the amount of such
rents to which such party is so entitled and to account to the other party
monthly in respect of same. Seller shall have the right from time to time for a
period of three hundred sixty-five (365) days following the Closing, on
reasonable prior notice to Purchaser, to review Purchaser’s rental records with
respect to the Property to ascertain the accuracy of such accountings. All such
reviews shall be conducted at Purchaser’s place of business during normal
business hours at no cost or expense to Purchaser and in a manner which does not
interfere with Purchaser’s business operations or those of its tenants.
Purchaser shall have the right from time to time for a period of three hundred
sixty-five (365) days following the Closing, on reasonable prior notice to
Seller, to review Seller’s rental records with respect to the Property to
ascertain the accuracy of such accountings. All such reviews shall be conducted
at Seller’s place of business during normal business hours at no cost or expense
to Seller and in a manner which does not interfere with Seller’s business
operations or those of its tenants.
 
(b)  If the Closing shall occur prior to the time when any rental payments for
fuel pass-alongs, so-called escalation rent or charges based upon real estate
taxes, operating expenses, labor costs, cost of living or consumer price
increases, a percentage of sales or like items (collectively, “Overage Rent”)
are payable for any period which includes the period prior to the Closing, then
such Overage Rent for the applicable accounting period in which the Closing
occurs shall be apportioned subsequent to the Closing. Purchaser agrees that it
will receive in trust and pay over to Seller, within thirty (30) days after
Purchaser’s receipt thereof, a pro-rated amount of such Overage Rent paid
subsequent to the Closing by such Space Lessee based upon the portion of such
accounting period which occurs prior to the Closing (to the extent not
theretofore collected by Seller on account of such Overage Rent prior to the
Closing), and shall account to Seller in respect of the same. If, prior to the
Closing, Seller shall collect any sums on account of Overage Rent or fixed rent
for a year or other period, or any portion of such year or other period,
beginning prior but ending subsequent to the Closing, such sums shall be
apportioned at the Closing as of the date of the Closing.
 
(c)  Overage Rent prepaid by Space Lessees or otherwise payable by Space Lessees
based on an estimated amount and subject to adjustment or reconciliation
pursuant to the related Space Leases subsequent to the Closing shall be
apportioned as provided in Section 6.1.1(b) hereof and shall be re-apportioned
as and when the related Space Lessee’s actual obligation for such Overage Rent
is reconciled pursuant to the related Space Lease. Purchaser and Seller shall
jointly determine whether the items constituting Overage Rent have been
overbilled or underbilled with respect to accounting periods prior to or in
which the Closing occurs. If Purchaser and Seller determine (subject to any
protest rights of any Space Lessee) that there has been an overbilling and an
overbilled amount has been received, Purchaser shall reimburse or credit against
Overage Rent next coming due such amount to the Space Lessees which paid the
excess amount and the parties shall contribute to such reimbursement in the
respective proportions in which the applicable overbilled Overage Rents were
previously apportioned between the parties as provided in Section 6.1.1(b). If
Purchaser and Seller determine (subject to any protest rights of any Space
Lessee) that there has been an underbilling, the additional amount may be billed
to the Space Lessees who are determined to owe such additional amount, and the
parties shall apportion such amount(s) so received in the respective proportions
in which Overage Rents were previously apportioned between the parties as
provided in Section 6.1.1(b). If Purchaser fails or refuses to seek Seller’s
approval of any determination as to the existence of any underbilling or
overbilling and unilaterally makes such determination, Seller shall have no
obligation to contribute toward any reimbursement of Space Lessees made by
Purchaser and Seller shall be entitled to recover from Purchaser Seller’s
proportionate share of any underbilled amount established by Seller.
 
 
14

--------------------------------------------------------------------------------


 
(d)  Amounts payable by Space Lessees in respect of overtime heat, air
conditioning or other utilities or services, freight elevator charges,
supplemental water, HVAC and condenser charges, services or repairs and labor
costs associated therewith, above standard cleaning and all other items which
are payable to Seller as reimbursement or payment for above standard overtime
services whether pursuant to such Space Lessee’s Space Lease or pursuant to a
separate agreement with Seller (collectively “Reimburseables”) shall not be
adjusted, and shall, subject to clause (c) above, belong to the party furnishing
such utilities, labor or services to such Space Lessee.
 
(e)  If any Space Lessee expressly identifies any payment of Post Closing Rent
as a payment made to be in respect of a period prior to the Closing, or such
payment of Post Closing Rent is otherwise determinable from the context of such
payment as being in respect of a period prior to the Closing (e.g., it is
accompanied by an invoice for an item of Fixed Rent or Overage Rent in such
amount), then, provided that at the time of such payment such Space Lessee is
current for the period following the Closing in the payment of (i) Fixed Rent,
and (ii) that portion of Overage Rent relating to real estate taxes, the payment
(or portion thereof) so identified shall be remitted by Purchaser to Seller
(subject to apportionment if in respect of the Current Month).
 
(f)  All unapplied security deposits and advance rentals in the nature of
security deposits paid by Space Lessees (or any predecessor thereof) pursuant to
Space Leases (“Security Deposits”) which are described in Exhibit D, shall be
delivered to Purchaser at the Closing or, at the option of Seller, Security
Deposits held in cash at Closing shall be credited toward the Purchase Price.
Any transfer fees or charges due in respect of the assignment and/or replacement
of any unapplied security deposit comprised of a letter of credit (a “Security
LC”) shall be borne by Seller. To the extent that any Security LC shall not be
transferable as of the Closing, Seller and Purchaser shall cooperate with each
other following the Closing so as to transfer the same to Purchaser or to obtain
a replacement letter of credit with respect thereto in favor of Purchaser as
soon as practicable after the Closing. Seller shall deliver any such Security LC
to Purchaser at the Closing and until any such Security LC shall be transferred
or replaced, Seller shall, within two (2) Business Days of receipt of
Purchaser’s certification that an event has occurred under the applicable Space
Lease entitling the landlord thereunder to apply the Security Deposit, draw upon
the same and deliver the proceeds to Purchaser for Purchaser’s application in
accordance with the applicable Space Lease provided that such certification of
Purchaser shall contain an agreement in form and substance reasonably
satisfactory to Seller, whereby Purchaser indemnifies and holds Seller harmless
from and against any and all obligations, liabilities, claims, demands, losses,
damages, causes of action, judgments, costs and expenses (including, without
limitation, reasonable attorneys’ fees and disbursements) arising in connection
with such drawing. The provisions of this Section 6.1.1(g) shall survive the
Closing.
 
 
15

--------------------------------------------------------------------------------


 
(g)  (i) For a period not to exceed six (6) months subsequent to the Closing,
Purchaser agrees that it shall include in its regular rent statements to Space
Lessees the amount of any Fixed Rent and Overage Rent due to Seller pursuant to
this Agreement; provided, however, that Purchaser shall not be required to
institute legal proceedings for the collection of such sums or incur any
additional expense in connection therewith.
 
(ii)  Prior to the Closing, Seller may bring an action against any Space Lessee
for which an Arrearage exists, and subsequent to the Closing, Seller shall
retain the right to bring a separate and independent cause of action for money
damages only against any Space Lessee as to which an Arrearage exists as of the
Closing, it being understood and agreed that, as of the date hereof, Seller
shall have no right to terminate any Space Lease without the Purchaser’s prior
written consent, exercisable by Purchaser in its sole discretion. At any time
after Seller commences any such action, Purchaser, at its sole option, may
purchase the Arrearage from Seller for an amount equal the Arrearage which
exists as of the Closing. Thereafter Purchaser shall be the sole party entitled
to bring an action or proceeding (or maintain the action commenced by Seller)
against any Space Lessee for which such an advance has been made. All payments
thereafter received in respect of the Arrearage by Purchaser shall be retained
by Purchaser.
 
 
16

--------------------------------------------------------------------------------


 
(h)  Seller shall have the right from time to time for a period expiring on the
later of (i) of one hundred eighty (180) days following the Closing, or (ii) the
disposition or settlement of any litigation pending against any Space Lessee on
reasonable prior notice to Purchaser, to review Purchaser’s rental records with
respect to the Property to ascertain the accuracy of such accountings. All such
reviews shall be conducted at Seller’s place of business during normal business
hours at no cost or expense to Seller and in a manner which does not interfere
with Seller’s business operations or those of its tenants. Purchaser shall have
the right from time to time for a period of one hundred eighty (180) days
following the Closing, on reasonable prior notice to Seller, to review Seller’s
rental records with respect to the Property to ascertain the accuracy of such
accountings. All such reviews shall be conducted at Purchaser’s place of
business during normal business hours at no cost or expense to Purchaser and in
a manner which does not interfere with Purchaser’s business operations or those
of its tenants.
 
6.1.2  Except to the extent required to be paid by Space Lessees directly to the
applicable taxing authority pursuant to the related Space Leases, real estate
taxes, BID charges or assessments, unmetered water and sewer charges and vault
charges, if any, and any and all other municipal or governmental assessments of
any and every nature levied or imposed upon the Property in respect of the
current fiscal year of the applicable taxing authority in which the Closing Date
occurs (the “Current Tax Year”), on a per diem basis based upon the number of
days in the Current Tax Year prior to the Closing Date (which shall be allocated
to and paid by Seller on or prior to Closing) and the number of days in the
Current Tax Year on and after the Closing Date (which shall be allocated to
Purchaser). If the Closing shall occur before the tax rate for the Current Tax
Year is fixed, the apportionment of real estate taxes shall be upon the basis of
the tax rate for the next preceding fiscal period applied to the latest assessed
valuation. Promptly after the new tax rate is fixed for the fiscal period in
which the Closing takes place, the apportionment of real estate taxes shall be
recomputed. In the event that the tax rate for the Current Tax Year is adjusted
after the date hereof, the adjusted tax rate shall be deemed to apply to real
estate taxes for the entire Current Tax Year, and the installment of real estate
taxes payable in respect of the Property on January 1, 2007 shall be
recalculated to reflect the new tax rate for the purposes of apportionment
hereunder. Upon the Closing Date and subject to the adjustment provided above,
Purchaser shall be responsible for real estate taxes and assessments levied or
imposed upon the Property payable in respect of the Current Tax Year and all
periods after the Current Tax Year. In the event that any assessments levied or
imposed upon the Property are payable in installments, the installment for the
Current Tax Year shall be prorated in the manner set forth above and Purchaser
hereby assumes the obligation to pay any such installments due on and after the
Closing Date.
 
6.1.3  (a) Interest accrued in respect of the Existing Indebtedness for the
Current Month, on a per diem basis, based upon the number of days in the Current
Month prior to the Closing (which shall be allocated to and paid by Seller), and
the number of days on and after the Closing (which shall be the responsibility
of Purchaser).
 
 
 
17

--------------------------------------------------------------------------------


 
(b)  The amounts held by Existing Lender (as hereinafter defined) in the reserve
and escrow accounts (individually, a “Reserve Account” and collectively, the
“Reserve Accounts”) set forth in Exhibit H attached hereto and made a part
hereof, shall be assigned to Purchaser, and Seller shall receive a credit at
Closing in an amount equal to the balance in the Reserve Accounts.
 
6.1.4  Intentionally omitted.
 
6.1.5  Charges payable under Service Contracts in respect of the Current Billing
Period on a per diem basis based upon the number of days in the current billing
period prior to the Closing Date (which shall be allocated to Seller) and the
number of days in the current billing period on and after the Closing Date
(which shall be allocated to Purchaser) and assuming that all charges are
incurred uniformly during the current billing period.
 
6.1.6  Tenant Improvement Costs (as hereinafter defined), if any, as listed on
Exhibit S and Payable Commissions (as hereinafter defined), if any, payable
under the Leasing Brokerage Agreements (as hereinafter defined) and listed on
Exhibit E, in each case in respect of any and all Space Leases entered into at
any time prior to the date hereof, shall be either paid by Seller on or prior to
the Closing or credited to Purchaser at Closing. Commissions payable in
connection with the exercise after the date hereof of any renewal, extension or
expansion option provided for in any Space Lease shall be allocated to, and paid
by Purchaser.
 
6.1.7  Any charges or fees for transferable licenses and Permits for the
Property.
 
6.1.8  The remaining unpaid cost of any work required to complete capital
improvement projects that have been commenced, but not completed, as of the date
hereof (but not projects included in the current budget that have not been
commenced as of the date hereof), which costs are set forth on Exhibit CC
attached hereto, shall be credited to Purchaser.
 
6.1.9  Intentionally omitted.
 
6.1.10  Interest and administrative fees allowable by law on Space Lessees’
security deposits as provided in Section 6.1.1(f).
 
6.1.11  All other items customarily apportioned in connection with sales of
similar property in the State and City of New York.
 
 
18

--------------------------------------------------------------------------------


 
6.2   If there are water meters or submeters measuring water consumption within
the Building or any meters or submeters measuring the supply of steam,
electricity or gas, Seller shall endeavor to furnish readings to a date not more
than five (5) days prior to the Closing Date, and the unfixed meter charges and
the unfixed sewer rents, if any, based thereon for the intervening time shall be
apportioned on the basis of such last readings. If Seller fails or is unable to
obtain such readings, the Closing shall nevertheless proceed and the parties
shall apportion the meter charges and sewer rents on the basis of the last
readings and bills received by Seller and the same shall be appropriately
readjusted after the Closing on the basis of the next subsequent bills. Unpaid
water meter and other utility charges as of the Closing Date which (a) are the
obligation of Space Lessees under Space Leases who are current in all monetary
obligations under their respective Space Lease and (b) are less than thirty (30)
days old, shall not be an objection to title and Purchaser shall look solely to
such Space Lessees for collection of such amounts.
 
6.3  Seller shall furnish to Purchaser not less than two (2) Business Days prior
to the Closing a proposed closing statement setting forth proposed closing
adjustments and other credits and charges to each party pursuant to this
Agreement.
 
6.4  The provisions of this Section 6 shall survive the Closing; provided,
however, that any re-prorations or re-apportionments shall be made as and when
required under Section 6.1 above. Any corrected adjustment or proration shall be
paid in Wire Transferred Funds to the party entitled thereto.
 
7.  Representations and Warranties of the Parties; Certain Covenants.
 
7.1  Seller warrants, represents and covenants to and with Purchaser that the
following are true and correct on the date hereof (or as of the date set forth
on the applicable Exhibit if a preparation date is set forth thereon):
 
7.1.1  Seller is a limited liability company duly formed and in good standing
under the laws of the State of Connecticut and has the requisite power and
authority to enter into and to perform the terms of this Agreement. Seller is
not subject to any law, order, decree, restriction or agreement which prohibits
or would be violated by this Agreement or the consummation of the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite action of Seller. This Agreement constitutes, and each document
and instrument contemplated hereby to be executed and delivered by Seller, when
executed and delivered, shall constitute the legal, valid and binding obligation
of Seller enforceable against Seller in accordance with its respective terms
(subject to bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally).
 
 
19

--------------------------------------------------------------------------------


 
7.1.2  Seller is not a “foreign person” within the meaning of Section 1445 of
the Internal Revenue Code 1986, as amended, or any regulations promulgated
thereunder (collectively, the “Code”).
 
7.1.3   Neither the execution, delivery and performance of this Agreement nor
the consummation of the transactions contemplated hereby is prohibited by, or
requires Seller to obtain any consent, authorization, approval or registration
under any law, statute, rule, regulation, judgment, order, writ, injunction or
decree which is binding upon Seller.
 
7.1.4  There are no judgments, orders, or decrees of any kind against Seller
unpaid or unsatisfied of record, nor any actions, suits or other legal or
administrative proceedings pending or, to the best of Seller’s actual knowledge,
threatened in writing against Seller, which could have any material adverse
effect on Seller or the Property or the ability of Seller to consummate the
transactions contemplated by this Agreement.
 
7.1.5  There are no leases or other written agreements for the use or occupancy
of all or any portion of the Property to which Seller is a party or by which
Seller is bound other than those set forth on Exhibit F attached hereto and made
a part hereof (such leases or occupancy agreements, together with all renewals,
replacements and amendments thereof entered into after the date hereof in
accordance with Section 27, being herein referred to as the “Space Leases”).
Seller has delivered or made available to Purchaser true, correct and complete
copies of all of the Space Leases, and has delivered to Purchaser or made
available to Purchaser for review all material tenant correspondence relating to
the Space Leases in the possession or control of Seller or Seller’s property
manager (collectively, the “Lease Files”).
 
7.1.6  As to the Space Leases:
 
(a)  None has been modified except as set forth on Exhibit F and, to Seller’s
knowledge each is in full force and effect. The rent roll (the “Rent Roll”)
attached hereto as Exhibit G is true, accurate and complete in all material
respects as of the date hereof. No Space Lessee is more than thirty (30) days in
arrears of its obligations to pay Fixed Rent or Overage Rent, except as set
forth on the schedule attached hereto as Exhibit G-1 and made a part hereof (the
“Arrearage Schedule”).
 
(b)  (i)Seller has not received written notice that it is in default in any of
its obligations under any Space Lease which has not been cured or waived in
writing.
 
(c)  Except as expressly set forth in the Space Leases, no Space Lessee is
entitled to any free rent, abatement, rent concession or tenant improvement
allowance, other than Tenant Improvement Costs, if any, which are to be prorated
pursuant to Section 6.1.6.
 
 
20

--------------------------------------------------------------------------------


 
(d)  Except as otherwise set forth in Space Leases or in the Rent Roll, no Space
Lessee has prepaid any rents or additional rents for more than one (1) month in
advance.
 
(e)  Seller is in possession of the Security Deposits set forth in the schedule
attached hereto as Exhibit D and made a part hereof, which schedule correctly
sets forth whether such Security Deposit is held in cash or Security LC. No
security deposits in the form of cash deposits or letters of credit have been
paid to Seller by or on behalf of the Space Lessees except as set forth in
Exhibit D.
 
(f)  Except as set forth on Exhibit E attached hereto and made a part hereof,
there are no leasing brokerage commissions (or unpaid installments thereof) with
respect to any Space Leases (the “Payable Commissions”) which are now or will be
in the future due and payable (including, renewals, extensions or expansions of
any Space Lease, regardless of whether or not such renewal, extension or
expansion is pursuant to a provision contained in an existing Space Lease).
Exhibit E sets forth the sole leasing brokerage agreements entered into by
Seller (“Leasing Brokerage Agreements”) relating to the Property in effect on
the date hereof. At Closing, Purchaser shall assume the obligations of Seller
arising from and after the Closing under the Leasing Brokerage Agreements
pursuant to the Omnibus Assignment (as hereinafter defined).
 
(g)  Except as set forth on Exhibit S, there is no tenant improvement work
required to be performed by the landlord under any Space Lease or for which the
landlord is required under any Space Lease to reimburse any Space Lessee which
has not been completed and/or the costs of which (the “Tenant Improvement
Costs”) have not been paid.
 
(h)  Notwithstanding anything to the contrary contained in this Agreement, (i)
Seller does not represent or warrant that any particular Space Lease will be in
force or effect at Closing, that the Space Lessees will have performed their
obligations under the Space Leases or that the Space Lessees will not be the
subject of bankruptcy proceedings, that any demised premises under any Space
Lease are actively occupied by any Space Lessee and (ii) the existence of any
default by a Space Lessee, the failure of a Space Lessee to perform its
obligations under its Space Lease, the termination of any Space Lease prior to
Closing by reason of the Space Lessee’s default or the existence of bankruptcy
proceedings pertaining to any Space Lessee, shall not, except as otherwise
provided herein, affect the obligation of Purchaser to close under this
Agreement.
 
 
21

--------------------------------------------------------------------------------


 
7.1.7  Seller has not received written notice from a governmental authority of
violation of any Environmental Law that has not been cured.
 
7.1.8  Except as set forth on the Rent Roll attached hereto as Exhibit G or on
the list of pending litigation attached hereto and made a part hereof as Exhibit
I and other than actions or suits covered by insurance, there are no actions to
which Seller is a party, suits to which Seller is a party or proceedings to
which Seller is a party (including landlord/tenant proceedings) pending or
threatened in writing against Seller or the Property, at law or in equity,
before any federal, state, municipal or governmental department, commission,
board, bureau, agency or instrumentality which is reasonably likely to, if
adversely determined, prohibit or impair Seller from consummating the
transactions contemplated hereby. There are no disputes pending or threatened by
Seller or, to the best of Seller’s knowledge, against Seller. Exhibit I-1 sets
forth all pending proceedings for reduction of the assessed valuation of the
Property (“Tax Proceedings”).
 
7.1.9  Intentionally omitted.
 
7.1.10  Intentionally omitted.
 
7.1.11  There are no employees of Seller working at or in connection with the
Property and Seller is not a party to any union or collective bargaining
agreements or employment agreements affecting the Property as of the date hereof
nor shall any such agreements be in effect as of the Closing Date.
 
7.1.12  There are no Service Contracts in respect of the Property except as set
forth on Exhibit T attached hereto and made a part hereof. Seller has delivered
to Purchaser true, correct and complete copies of all of the Service Contracts.
Nothing herein contained shall be deemed to be a guaranty, warranty or assurance
that the Service Contracts, or any of them, will be in effect at the Closing,
and the termination of any Service Contract prior to the Closing shall not
affect Purchaser’s obligations hereunder.
 
7.1.13  All undisputed bills and claims for labor performed and materials
furnished to or for the account of Seller arising prior to the Closing Date will
be paid in full by Seller in the ordinary course of business.
 
7.1.14  Seller has not received any written notice from any governmental
authority of (i) any pending, threatened or contemplated annexation or
condemnation proceedings, or private purchase in lieu thereof, affecting or
which may affect the Property or the Building, or any part thereof, (ii) any
proposed or pending proceeding to change or redefine the zoning classification
of all or any part of the Property or the Building, (iii) any proposed or
pending tax or other assessments affecting the Property or any portion thereof
and (iv) any penalties or interest due with respect to real estate taxes
assessed against the Property.
 
 
22

--------------------------------------------------------------------------------


 
7.1.15  Seller has not received written notice from any governmental authority
that any of the Permits are subject to, or in jeopardy of, cancellation or
non-renewal. True, correct and complete copies of Permits that are within the
possession or control of Seller have been provided or made available to
Purchaser.
 
7.1.16  Seller represents to Purchaser that neither it nor any of its
constituents have engaged in any dealings or transactions, directly or
indirectly, (a) in contravention of any U.S., international or other money
laundering regulations or conventions, including, without limitation, the United
States Bank Secrecy Act, the United States Money Laundering Control Act of 1986,
the United States International Money Laundering Abatement and Anti-Terrorist
Financing Act of 2001, Trading with the Enemy Act (50 U.S.C. § I et seq., as
amended), or any foreign asset control regulations of the United States Treasury
Department (31 DFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto, or (b) in contravention of the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56, the “USA
PATRIOT ACT”) or Executive Order No. 13224 dated September 24, 2001 issued by
the President of the United States (Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), as may be amended or supplemented from time to time (“Anti-Terrorism
Order”) or on behalf of terrorists or terrorist organizations, including those
persons or entities that are included on any relevant lists maintained by the
United Nations, North Atlantic Treaty Organization, Organization of Economic
Cooperation and Development, Financial Action Task Force, U.S. Office of Foreign
Asset Control, U.S. Securities & Exchange Commission, U.S. Federal Bureau of
Investigation, U.S. Central Intelligence Agency, U.S. Internal Revenue Service,
or any country or organization, all as may be amended from time to time. Neither
Seller nor any of its constituents (i) are or will be conducting any business or
engaging in any transaction with any person appearing on the U.S. Treasury
department’s Office of Foreign Asset Control list of restrictions and prohibited
persons, or (ii) are a person described in section 1 of the Anti-Terrorism
Order, and to the best of Seller’s knowledge, respectively neither Seller nor
any of its affiliates have engaged in any dealings or transactions, or otherwise
been associated with any such person. The provisions of this subsection shall
survive the Closing or earlier termination of this Agreement.
 
For the purposes of this Agreement, the terms “to the actual knowledge of
Seller”, “to the best of Seller’s actual knowledge”, “to Seller’s knowledge”,
“Seller has no knowledge” and phrases of similar import shall mean the actual,
present knowledge (and not constructive knowledge) of Roger Thomas, Ricardo
Cardozo and William Rivkin without investigation or inquiry and shall not mean
that Seller or such individual is charged with knowledge of the acts, omissions
and/or knowledge of Seller’s property manager (or any employee thereof) or of
Seller’s other agents or employees or of Seller’s predecessors in title to the
Property. The representations and warranties of Seller set forth in this Section
7.1 are subject to the limitation that to the extent that Seller has delivered
to Purchaser any Space Leases prior to the date hereof, and either such Space
Leases or the Permitted Exceptions contain provisions inconsistent with any
representation or warranty, then such representation or warranty shall be deemed
modified to conform to such provisions.
 
 
23

--------------------------------------------------------------------------------


 
7.2  Purchaser warrants, represents and covenants to and with Seller that the
following are true and correct on the date hereof:
 
7.2.1  Purchaser is a Delaware limited liability company, any duly organized,
validly existing and in good standing under the laws of Delaware and has the
requisite power and authority to enter into and to perform the terms of this
Agreement. Purchaser has the corporate power and authority to execute, deliver
and perform this Agreement. Purchaser is not subject to any law, order, decree,
restriction, or agreement which prohibits or would be violated by this Agreement
or the consummation of the transactions contemplated hereby. The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby have been duly authorized by all requisite action of Purchaser. This
Agreement constitutes, and each document and instrument contemplated hereby to
be executed and delivered by Purchaser, when executed and delivered, shall
constitute the legal, valid and binding obligation of Purchaser enforceable
against Purchaser in accordance with its respective terms (subject to
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditor’s rights generally).
 
7.2.2  Neither the execution, delivery and performance of this Agreement nor the
consummation of the transactions contemplated hereby is prohibited by, or
requires Purchaser to obtain any consent, authorization, approval or
registration under any law, statute, rule, regulation, judgment, order, writ,
injunction or decree which is binding upon Purchaser.
 
7.2.3  There are no judgments, orders, or decrees of any kind against Purchaser
unpaid or unsatisfied of record, nor any actions, suits or other legal or
administrative proceedings pending or, to the best of Purchaser’s actual
knowledge, threatened against Purchaser, which would have any material adverse
effect on the business or assets or the condition, financial or otherwise, of
Purchaser or the ability of Purchaser to consummate the transactions
contemplated by this Agreement.
 
7.2.4  Purchaser is not acquiring the Property with the assets of an employee
benefit plan (as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)), or, if plan assets will be used to
acquire the Property, Purchaser will deliver to Seller at Closing a certificate
containing such factual representations as shall permit Seller and its counsel
to conclude that no prohibited transaction would result from the consummation of
the transactions contemplated by this Agreement. Purchaser is not a “party in
interest” within the meaning of Section 3(3) of ERISA with respect to any
beneficial owner of Seller.
 
 
24

--------------------------------------------------------------------------------


 
7.2.5  Purchaser represents to Seller that neither it nor any of its
constituents have engaged in any dealings or transactions, directly or
indirectly, (a) in contravention of any U.S., international or other money
laundering regulations or conventions, including, without limitation, the United
States Bank Secrecy Act, the United States Money Laundering Control Act of 1986,
the United States International Money Laundering Abatement and Anti-Terrorist
Financing Act of 2001, Trading with the Enemy Act (50 U.S.C. § I et seq., as
amended), or any foreign asset control regulations of the United States Treasury
Department (31 DFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto, or (b) in contravention of the
USA PATRIOT ACT or any Anti-Terrorism Order or on behalf of terrorists or
terrorist organizations, including those persons or entities that are included
on any relevant lists maintained by the United Nations, North Atlantic Treaty
Organization, Organization of Economic Cooperation and Development, Financial
Action Task Force, U.S. Office of Foreign Asset Control, U.S. Securities &
Exchange Commission, U.S. Federal Bureau of Investigation, U.S. Central
Intelligence Agency, U.S. Internal Revenue Service, or any country or
organization, all as may be amended from time to time. Neither Purchaser nor any
of its constituents (i) are or will be conducting any business or engaging in
any transaction with any person appearing on the U.S. Treasury department’s
Office of Foreign Asset Control list of restrictions and prohibited persons, or
(ii) are a person described in section 1 of the Anti-Terrorism Order, and to the
best of Purchaser’s knowledge, respectively neither Purchaser nor any of its
affiliates have engaged in any dealings or transactions, or otherwise been
associated with any such person. The provisions of this subsection shall survive
the Closing or earlier termination of this Agreement.
 
7.3  Seller’s representations and warranties inclusive, shall survive the
Closing for a period expiring 180 days following the Closing (such survival
period being herein referred to as the “Survival Period”). Any claim by
Purchaser after Closing of a breach of the aforesaid representations or
warranties made by Seller (a “Breach”) shall be made by Purchaser prior to the
expiration of the Survival Period, by Purchaser delivering to Seller written
notice thereof (a “Claim Notice”). If Seller fails to cure such Breach within
fifteen (15) days after Seller’s receipt of a Claim Notice (provided however, if
such Breach is not susceptible of cure within such fifteen (15) day period,
Seller shall have such additional time as is necessary to cure the Breach if
Seller has commenced a cure within such fifteen (15) day period and is
diligently prosecuting such cure to completion), but in no event shall such
additional time exceed sixty (60) days in the aggregate),Purchaser’s sole remedy
shall be to commence a legal proceeding in a court of competent jurisdiction
against Seller alleging that Seller is in breach of such representation or
warranty (a “Proceeding”), which Proceeding must be commenced, if at all, within
sixty (60) days after the expiration of the Survival Period. Notwithstanding the
foregoing, if prior to the Closing Purchaser becomes aware of one or more
Breaches (whether in the Bring Down Certificate or otherwise) which, in the
aggregate, would not result in an adverse economic impact (“Damage”) to
Purchaser or the Property greater than $102,500.00 (the “Threshold”), Purchaser
shall not be entitled to refuse to close title by reason thereof. If prior to
the Closing Purchaser becomes aware of one or more Breaches which cause Damage
in excess of the Threshold, Purchaser may elect to either (i) waive such Breach
or Breaches and close title to the Property, and receive a credit equal to the
Threshold to be applied against the Purchase Price, or (ii) avail itself of the
remedies set forth in Section 10.2. If Purchaser has elected to terminate this
Agreement pursuant to clause (ii) immediately above, Purchaser shall be entitled
to a Downpayment Return. After the Closing, Purchaser may deliver a Claim Notice
only if Purchaser becomes aware of one or more Breaches which results in Damage
which exceeds the Threshold. The aggregate liability of Seller arising by reason
of or in connection with all alleged Breaches asserted after the date of Closing
shall not in any event exceed $1,025,000. The terms and provisions of this
Section 7.3 shall survive the Closing and/or termination of this Agreement.
 
 
25

--------------------------------------------------------------------------------


 
8.  Closing Deliveries.
 
8.1  At or prior to the Closing:
 
8.1.1  Seller shall execute, acknowledge and deliver to Purchaser in respect of
the Property a limited warranty deed, in the form attached hereto as Exhibit M
and made a part hereof (the “Deed”).
 
8.1.2  Seller shall execute, acknowledge and deliver to Purchaser an assignment
of all of Seller’s right, title and interest as landlord or otherwise under each
of the Space Leases in respect of the Property, and of any security deposits
required thereunder to be held by Seller on the date of the Closing (unless
Seller elects to credit any of such security deposits to the Purchase Price), in
the form attached hereto as Exhibit N and made a part hereof (the “Assignment of
Space Leases”), and shall deliver to Purchaser (a) executed originals or copies
(if Seller does not have originals in its possession), of each of such Space
Leases.
 
8.1.3  Seller shall execute and deliver to Purchaser notices to the Space
Lessees under the Space Leases advising them of the sale of the Property in the
form attached hereto as Exhibit O and made a part hereof.
 
 
26

--------------------------------------------------------------------------------


 
8.1.4  Seller shall execute, acknowledge and deliver to Purchaser an omnibus
assignment (the “Omnibus Assignment”), in the form attached hereto as Exhibit P
and made a part hereof conveying and transferring to Purchaser all right, title
and interest of Seller, if any, in and to all Personal Property, Improvements,
Permits, Warranties, Intangible Personal Property, Plans and Leasing Brokerage
Agreements relating to the Property and Plans.
 
8.1.5  To the extent in Seller’s possession or control, Seller shall deliver to
Purchaser (a) all keys, access cards and security codes to all portions of the
Property and the Building, (b) all presently effective warranties or guaranties
from any contractors, subcontractors, suppliers, manufacturers, servicemen or
materialmen in connection with any of the Personal Property or any construction,
renovation, repairs or alterations of the Property including the Building, the
Improvements or any tenant improvements (collectively, the “Warranties”), and
(c) copies of all as-built plans and specifications for the Building (the
“Plans”).
 
8.1.6  Seller shall deliver to Purchaser a certificate, duly executed and
acknowledged by Seller, in accordance with Section 1445 of the Code (a “FIRPTA
Certificate”).
 
8.1.7  Seller shall deliver to Purchaser limited liability company resolutions
of Seller and consents of its members in customary form reasonably satisfactory
to the Title Company, authorizing the transaction contemplated herein and the
execution and delivery of the documents required to be executed and delivered
hereunder.
 
8.1.8  Seller shall deliver to Purchaser a certificate of Seller, dated as of
the Closing, certifying to the fulfillment of the conditions set forth in
Section 9.2.2 hereof (the “Bring Down Certificate”).
 
8.1.9  (a) Seller shall after the date hereof request and use commercially
reasonable efforts to obtain from each Space Lessee an estoppel (“Estoppel”)
which shall be either (i) in the form attached hereto as Exhibit Q and made a
part hereof or (ii) in the event any Space Lease provides for the form of
Estoppel that the Space Lessee thereunder shall be required to deliver to the
landlord under such Space Lease or set(s) forth the matters to be contained in
such an Estoppel in connection with a sale and/or ground lease and/or mortgaging
of all or any part of the Property, in such form or containing those matters
required to be addressed by such Space Lessee. Seller shall deliver copies of
each Estoppel to Purchaser for its review promptly following receipt thereof.
Notwithstanding the foregoing, other than Estoppels from (i) Hachette Filipacchi
Media, U.S., Inc., (ii) McMahan Securities Co. L.P., (iii) HQ Global Workplaces
LLC, (iv) Greenwich Hospital, (v) Greenwich Capital Markets, Inc., (vi) VCS
Group LLC, (vii) Wallersutton 2000 Management, LLC (viii) Whitman Breed Abbott &
Morgan, LLC, (ix) Drs. Trepp & Miller, P.C. and (x) Putnam Gynecology &
Obstetrics of Greenwich, P.C. (collectively, the “Identified Tenants”), the
obtaining and delivery of Estoppels shall not be a condition to Purchaser’s
obligation to close hereunder. In the event all Tenant Improvement Costs for the
Identified Tenants in (ix) and (x) above are fully paid at or prior to Closing
(and Seller provides Purchaser with reasonable evidence of such payment),
Identified Tenant Estoppels for such tenants shall not be a condition to
Purchaser’s obligations hereunder. On or before the second (2nd) Business Day
prior to the Closing, as a condition to Purchaser’s obligation to close,
Purchaser shall have received an Estoppel from each Identified Tenant in the
form attached to the Space Lease between Seller and such Estoppel Tenant or in
the form of Estoppel attached as Exhibit Q (collectively, the “Identified Tenant
Estoppel”).
 
 
27

--------------------------------------------------------------------------------


 
8.1.10  Seller shall execute, acknowledge and deliver all required Connecticut
transfer state and local tax returns in respect of the Property (the “State
Transfer Tax Return”).
 
8.1.11  Seller shall deliver a fully executed commission agreement with respect
to HQ Global Workplaces LLC.
 
8.1.12  Seller shall deliver a fully executed consent to the sublease of the
leased premises of Hachette Filipacchi Media, U.S., Inc.
 
8.1.13  Intentionally omitted.
 
8.1.14  Intentionally omitted.
 
8.1.15  Seller shall execute, acknowledge and deliver to the Title Company a
title affidavit in the form attached hereto as Exhibit R and made a part hereof.
 
8.1.16  Intentionally omitted.
 
8.2  At or prior to the Closing:
 
8.2.1  Purchaser shall pay to Seller the balance of the Purchase Price required
pursuant to Section 3.2 hereof.
 
8.2.2  Purchaser shall deliver to Seller copies of Purchaser’s resolutions
authorizing the transaction contemplated by this Agreement.
 
8.2.3  Purchaser shall execute, acknowledge and deliver to Seller a counterpart
of the Assignment of Space Leases.
 
8.2.4  Intentionally omitted.
 
 
28

--------------------------------------------------------------------------------


 
8.2.5  Purchaser shall execute, acknowledge and deliver to Seller a counterpart
of the State Transfer Tax Return.
 
8.2.6  Intentionally omitted.
 
8.2.7  Purchaser shall execute, acknowledge and deliver to Seller a counterpart
of the Omnibus Assignment and Assumption.
 
8.3  Seller and Purchaser, at the Closing, shall prepare, execute and deliver to
each other, subject to all the terms and provisions of this Agreement a closing
statement setting forth, inter alia, the closing adjustments and material
monetary terms of the transaction contemplated hereby.
 
9.  Conditions to Closing Obligations.
 
9.1  Notwithstanding anything to the contrary contained herein, the obligation
of Seller to close title in accordance with this Agreement is expressly
conditioned upon the fulfillment by and as of the time of the Closing of each of
the conditions listed below, provided that Seller, at its election, evidenced by
written notice delivered to Purchaser at or prior to the Closing, may waive any
of such conditions:
 
9.1.1  Purchaser shall have executed and delivered to Seller all documents
described in Section 8.2, shall have paid all required sums of money and shall
have taken or caused to be taken all of the other material action required of
Purchaser in this Agreement.
 
9.1.2  All representations and warranties made by Purchaser in this Agreement
shall be true and correct in all material respects as of the date of the
Closing.
 
9.1.3  The closing of the sale of the 125 Property to 125 Purchaser shall have
occurred or shall occur simultaneously with the Closing.
 
9.2  Notwithstanding anything to the contrary contained herein, the obligation
of Purchaser to close title and pay the Purchase Price in accordance with this
Agreement is expressly conditioned upon the fulfillment by and as of the time of
the Closing of each of the conditions listed below, provided that Purchaser, at
its election, evidenced by written notice delivered to Seller at or prior to the
Closing, may waive all or any of such conditions:
 
9.2.1  Seller shall have executed and delivered to Purchaser all of the
documents, and shall have taken or caused to be taken all of the other material
action, required of Seller under this Agreement.
 
 
29

--------------------------------------------------------------------------------


 
9.2.2  All representations and warranties made by Seller in this Agreement shall
be true and correct in all material respects when made and as of the Closing
Date, except to the extent the facts and circumstances underlying such
representations and warranties may have changed as of the Closing, in which
event Seller shall represent in the Bring Down Certificate such changed facts
and circumstances. Purchaser shall not be obligated to close if a representation
or warranty is not true and correct in all material respects as of the Closing
Date in a manner which would have a material adverse effect on the value or
intended use of the Property unless caused by changed facts or circumstances
which pursuant to the express terms of this Agreement are permitted to have
occurred.
 
9.2.3  The Title Company shall be willing to insure title to the Property
pursuant to an Owner’s Policy of Title Insurance (ALTA 10-17-92) in the amount
of the Purchase Price at regular rates and without additional premium, subject
only to the Permitted Exceptions and as otherwise provided in this Agreement
(the “Title Policy”).
 
9.2.4  Purchaser shall have received the Lender’s Consent (as hereinafter
defined).
 
9.2.5  Purchaser shall have received the Identified Tenant Estoppels required
pursuant to Section 8.1.9.
 
10.  Limitation on Liability of Parties.
 
10.1  In the event Purchaser shall default in the performance of Purchaser’s
obligations under this Agreement and the Closing does not occur as a result
thereof (a “Purchaser Default”), Seller’s sole and exclusive remedy shall be,
and Seller shall be entitled, to retain the Downpayment and any interest earned
thereon or the Downpayment LC actually delivered to Escrow Agent, and Seller
shall be entitled to draw, or instruct Escrow Agent to draw, thereupon and
Escrow Agent shall deliver the proceeds of the Downpayment LC to Seller, as and
for full and complete liquidated and agreed damages for Purchaser’s default, and
Purchaser shall be released from any further liability to Seller hereunder,
except that the provisions of Sections 12, 13, 23 and 29 hereof shall survive.
SELLER AND PURCHASER AGREE THAT IT WOULD BE IMPRACTICAL AND EXTREMELY DIFFICULT
TO ESTIMATE THE DAMAGES WHICH SELLER MAY SUFFER UPON A PURCHASER DEFAULT AND
THAT THE DOWNPAYMENT AND ANY INTEREST EARNED THEREON OR THE DOWNPAYMENT LC
REPRESENTS A REASONABLE ESTIMATE OF THE TOTAL NET DETRIMENT THAT SELLER WOULD
SUFFER UPON A PURCHASER DEFAULT. SUCH LIQUIDATED AND AGREED DAMAGES ARE NOT
INTENDED AS A FORFEITURE OR A PENALTY WITHIN THE MEANING OF APPLICABLE LAW.
 
 
30

--------------------------------------------------------------------------------


 
10.2  In the event of a failure of a condition to Purchaser’s obligations
hereunder (occurring as a result of Seller’s default hereunder) which Purchaser
is unwilling to waive, or if Seller shall be unable (as opposed to unwilling) to
convey title to Purchaser in accordance with this Agreement, Purchaser may, as
its sole remedy in such event, elect to terminate this Agreement, and in such
event Escrow Agent shall make a Downpayment Return, and upon the Downpayment
Return, each party shall be released from any further liability to the other
hereunder, except that the provisions of Sections 12, 13, 23 and 29 hereof shall
survive.
 
10.3  In the event that Seller shall default in the performance of Seller’s
obligations under this Agreement and the Closing does not occur as a result
thereof, Purchaser’s sole and exclusive remedy shall be, and Purchaser shall be
entitled, to either (a) seek specific performance of Seller’s obligations
hereunder, provided that any such action for specific performance must be
commenced within thirty (30) days after such default or (b) instruct Escrow
Agent to make a Downpayment Return. In no event whatsoever shall Seller be
liable to Purchaser for any damages of any kind whatsoever.
 
11.  Fire or Other Casualty; Condemnation.
 
11.1  Seller agrees (a) to maintain Seller’s Casualty Insurance in full force
and effect through the Closing, and (b) to give Purchaser reasonably prompt
notice of any fire or other casualty occurring at the Property of which Seller
obtains knowledge, between the date hereof and the date of the Closing, or of
any actual or threatened condemnation of all or any part of the Property of
which Seller obtains knowledge.
 
11.2  If prior to the Closing there shall occur damage to the Building caused by
fire or other casualty, the Closing shall be adjourned for up to twenty (20)
days (but in no event, later than the Outside Closing Date), or for such longer
period (not to exceed sixty the earlier of (x) (60) days and (y) the Outside
Closing Date) as may be reasonably required in order to permit (a) Purchaser’s
architect or engineer to estimate the cost to repair or restore the Building to
its condition immediately prior to such casualty (the “Estimated Repair Cost”)
and (b) allow Seller and Purchaser to receive from the insurers under Seller’s
Casualty Insurance (i) confirmation that such loss is an insured loss and (ii)
an estimate of the amount of insurance proceeds payable in respect thereof (the
items described in clauses (i) and (ii) being herein referred to as the
“Insurer’s Loss Payable Statement”). If, prior to the Closing, a fire or other
casualty causes damage to the Building and either (1) the Estimated Repair Cost
is $2,800,000 or more, (2) one or more Space Lessees occupying more than 25% of
the rentable square feet of the Building is entitled to terminate its Space
Lease (which right has not been waived) or (3) the holder of the existing
mortgage debt encumbering the Property does not agree to make all insurance
proceeds payable in respect of such casualty available for repair or restoration
of the Property (either of clauses (1), (2) or (3) being herein referred to as a
“Material Casualty”) or there shall occur a taking by condemnation of any
material portion of the Property, then, and in either such event, Seller or
Purchaser may elect to terminate this Agreement by written notice given to the
other within (A) in the case of a fire or other casualty, ten (10) Business Days
after receipt of the Insurer’s Loss Payable Statement, and (B) in the case of a
condemnation, ten (10) Business Days after Seller has given Purchaser the notice
referred to in Section 11.1 hereof, in which event Escrow Agent shall promptly
make a Downpayment Return, this Agreement shall thereupon be null and void and
neither party hereto shall thereupon have any further obligation to the other,
except that the provisions of Sections 12, 13, 23 and 29 hereof shall survive
such termination.
 
 
31

--------------------------------------------------------------------------------


 
11.3  If Seller and Purchaser do not elect to terminate this Agreement, then (a)
the Closing shall take place as herein provided, (b) Seller shall at the Closing
(i) assign to Purchaser, all of Seller’s interest in and to any insurance
proceeds or condemnation awards which may be payable to Seller on account of any
such fire, casualty or condemnation, and (ii) credit to Purchaser on account of
the Purchase Price (A) any such proceeds (as reflected in the Insurer’s Loss
Payable Statement) or awards theretofore paid, and (B) the amount of any
applicable insurance deductible. The proceeds of rent interruption insurance, if
any, shall on the Closing Date be appropriately apportioned between Purchaser
and Seller.
 
11.4  If, prior to the Closing, there shall occur (a) damage to the Building
caused by fire or other casualty which is not a Material Casualty or (b) a
taking by condemnation of any part of the Building which is not material, then,
and in either such event, Purchaser shall not have the right to terminate this
Agreement by reason thereof, but Seller shall at Closing, assign to Purchaser
all of Seller’s interest in any insurance proceeds or condemnation awards
payable to Seller on account of any such fire, casualty or condemnation, and
shall credit to Purchaser on account of the Purchase Price (A) any such proceeds
(as reflected in the Insurer’s Loss Payable Statement) or awards theretofore
paid to Seller, and (B) the amount of any applicable insurance deductible. The
proceeds of rent interruption insurance, if any, shall on the Closing Date be
appropriately apportioned between Purchaser and Seller.
 
11.5  Nothing contained in this Section 11 shall be construed to impose upon
Seller any obligation to repair any damage or destruction caused by fire or
other casualty or condemnation.
 
11.6  For purposes of this Section 11, (a) a taking of a material part of the
Property shall mean any taking which, in Purchaser’s reasonable opinion, leaves
remaining a balance of the Property which may not be economically operated
(after appropriate restoration) for the purpose for which the Property was
operated or intended to be operated prior to such taking, taking into account
the Purchase Price to be paid by Purchaser and (b) taking of a material part of
the Property shall mean any taking of an area which is more than fifteen percent
(15%) of the aggregate rentable area of the Property.
 
 
32

--------------------------------------------------------------------------------


 
11.7   In the event that Purchaser does not elect to terminate this Agreement in
accordance with Section 11.2 above, or upon the occurrence of the events set
forth in Section 11.4 (a) or (b) above, Seller and Purchaser shall jointly
negotiate with insurers and any condemning authority regarding the amount of any
insurance proceeds and/or any condemnation awards payable in respect thereof.
Seller shall not contest, settle or compromise any claim without Purchaser’s
approval, which will not be unreasonably withheld.
 
11.8  The provisions of this Section 11 supercede any law applicable to the
Property governing the effect of fire or other casualty in contracts for real
property.
 
12.  Brokerage.
 
Purchaser and Seller each represent and warrant to the other that it has not
dealt with any broker, consultant, finder or like agent who might be entitled to
a commission or compensation on account of introducing the parties hereto, the
negotiation or execution of this Agreement or the closing of the transactions
contemplated hereby. Purchaser and Seller each further agrees to indemnify and
hold the other, its respective successors and assigns, harmless from and against
all claims, losses, liabilities and expenses (including, without limitation,
reasonable attorneys fees and disbursements) which may be asserted against,
imposed upon or incurred by such party by reason of any claim made by any other
broker, consultant, finder or like agent for commissions or other compensation
for bringing about this transaction or claiming to have introduced the Property
to Purchaser. The provisions of this Section 12 shall survive the Closing or
other termination of this Agreement.
 
13.  Closing Costs; Fees and Disbursements of Counsel, etc.
 
At the Closing, Seller shall pay (a) the Connecticut Real Estate Conveyance Tax
imposed pursuant to Connecticut tax law and any local tax law (the “State
Transfer Tax”), due upon or payable in connection with the transfer of title to
the Property and the recordation of the Deed, and (b) all sums required to be
paid under any rule or regulation relating thereto in connection with the sale
and transfer of the Property to Purchaser. State Transfer Taxes payable
hereunder shall, at Purchaser’s election, be credited against the Purchase Price
and paid by Purchaser on behalf of Seller. Seller and Purchaser shall each
execute and/or swear to the returns or statements required in connection with
the State Transfer Tax. All such tax payments to be paid by Seller shall be made
by certified check payable directly to the order of the appropriate governmental
authority or by Wire Transferred Funds to the Title Company. Purchaser shall pay
(i) all charges for recording and/or filing the Deed and (ii) all title charges
and survey costs, including the premium for Purchaser’s Title Policy. Each of
the parties hereto shall bear and pay the fees and disbursements of its own
counsel, accountants and other advisors in connection with the negotiation and
preparation of this Agreement and the Closing. Seller and Purchaser shall share
equally (i.e., 50/50) the assumption fee payable in connection with Purchaser’s
assumption of the Existing Indebtedness. The provisions of this Section 13 shall
survive the Closing.
 
 
33

--------------------------------------------------------------------------------


 
14.  Notices.
 
Except as otherwise provided in this Agreement, all notices, demands, requests,
consents, approvals or other communications (for the purposes of this
Section collectively referred to as “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement, in order to
constitute effective notice to the other party, shall be in writing and shall be
deemed to have been given when (a) personally delivered with signed delivery
receipt obtained, (b) when transmitted by facsimile machine, if followed by
giving of, pursuant to one of the other means set forth in this Section 14
before the end of the first business day thereafter, printed confirmation of
successful transmission to the appropriate facsimile number of the address
listed below as obtained by the sender from the sender’s facsimile machine, (c)
upon receipt, when sent by prepaid reputable overnight courier or (d) three (3)
days after the date so mailed if sent postage prepaid by registered or certified
mail, return receipt requested, in each case addressed as follows:
 
 
If to Seller, to:
 
500 West Putnam, L.L.C.
c/o Mack-Cali Realty Corp.
343 Thornall Street
Edison, New Jersey 08837

 
Attention:
Mitchell E. Hersh, President and

    Chief Executive Officer

    Roger W. Thomas, Esq.

  Facsimile: (732) 205-9015

 
 
 
 
with copies to:
 
Seyfarth Shaw LLP
1270 Avenue of the Americas
Suite 2500
New York, New York 10020
Attention: John P. Napoli, Esq.
                    Stephen G. Epstein, Esq.
Facsimile: (212) 218-5527
 
 
 
34

--------------------------------------------------------------------------------


 
If to Purchaser, to:
 
SLG 500 West Putnam LLC
 
c/o SL Green Realty Corp.
420 Lexington Avenue
New York, New York 10170

 
Attention:
Andrew S. Levine, Esq.

  Facsimile: (212) 216-1785

 
 
with a copy to:
 
Greenberg Traurig, LLP
200 Park Avenue
New York, New York 10166
Attention: Robert J. Ivanhoe, Esq.
Facsimile: (212) 801-6400
 
If to Escrow Agent, to:
 
Lawyers Title Insurance Corporation 
2 Grand Central
140 East 45th Street
22nd Floor
New York, New York 10017
Attention: Mark Baillie
Facsimile: (212) 973-6722


Notices shall be valid only if served in the manner provided above. Notices may
be sent by the attorneys for the respective parties and each such Notice so
served shall have the same force and effect as if sent by such party.
 
15.  Survival; Governing Law.
 
Except as otherwise expressly set forth in this Agreement, the provisions of
this Agreement shall not survive the Closing provided for herein. This Agreement
shall be governed by, interpreted under, and construed and enforced in
accordance with, the laws of the State of New York in effect from time to time
except for such matters which, with respect to the Property, are subject to the
laws of the state in which the Property is located and may not, under the laws
of such state, be waived by contract, as to which matters, the laws of the state
in which the Property is located shall govern.
 
16.  Counterparts; Captions.
 
This Agreement may be executed in counterparts, each of which shall be deemed an
original. The captions are for convenience of reference only and shall not
affect the construction to be given any of the provisions hereof.
 
 
35

--------------------------------------------------------------------------------


 
17.  Entire Agreement; No Third Party Beneficiaries.
 
This Agreement (including all exhibits annexed hereto), contains the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior understandings, if any, with respect thereto. This
Agreement may not be modified, changed, supplemented or terminated, nor may any
obligations hereunder be waived, except by written instrument signed by the
party to be charged or by its agent duly authorized in writing or as otherwise
expressly permitted herein. The parties do not intend to confer any benefit
hereunder on any person, firm or corporation other than the parties hereto. The
provisions of this Section shall survive the Closing.
 
18.  Waivers; Extensions.
 
No waiver of any breach of any agreement or provision herein contained shall be
deemed a waiver of any preceding or succeeding breach thereof or of any other
agreement or provision herein contained. No extension of time for performance of
any obligations or acts shall be deemed an extension of the time for performance
of any other obligations or acts.
 
19.  Further Assurances.
 
The parties each agree to do such other and further acts and things, and to
execute and deliver such instruments and documents (not creating any obligations
additional to those otherwise imposed by this Agreement) as either may
reasonably request from time to time, whether at or after the Closing, in
furtherance of the purposes of this Agreement. The provisions of this Section 19
shall survive the Closing. Each party shall cooperate with each other and do all
acts as may be reasonably required or requested by the other with regard to the
fulfillment of any condition precedent to such other party’s obligations
hereunder, including execution of any documents, applications or permits, but
the representations and warranties of any party made in this Agreement shall not
be affected or released by any investigation or inquiry made by any party or any
of its agents or consultants or by any waiver or fulfillment of any such
condition.
 
20.  Assignment
 
Except as set forth below, Purchaser shall neither assign its rights nor
delegate its obligations hereunder without obtaining Seller’s prior written
consent, which consent shall not be unreasonably withheld. Notwithstanding the
foregoing or anything herein to the contrary, Purchaser may assign its rights
and obligations hereunder (and, otherwise, this Agreement) to: (a) an entity or
entities with respect to which Purchaser or its affiliates control or is under
common ownership, either directly or indirectly, to the extent of at least
fifty-one percent (51%) ownership interest of such entity or entities (any such
entity, a “Permitted Assignee” and, for the avoidance of doubt, any such
Permitted Assignee shall also constitute and be referred to hereunder,
including, without limitation, under Section 34, as the “Purchaser”); or (b)
solely for the purpose of effectuating an Exchange for Purchaser, and subject to
Section 34, one or more “exchange accommodation titleholders” (“EAT”) (within
the meaning of the Revenue Procedure (as defined in Section 34)) and/or one or
more limited liability companies, partnerships, real estate investment trusts,
or business trusts or other entities (any of which, a “Non-Corporate Entity”),
directly or indirectly, owned by any one or more of the Purchaser, entities that
would qualify as a Permitted Assignee of Purchaser and/or any one or more EATs;
provided, however, and notwithstanding anything herein to the contrary, any such
Non-Corporate Entity may then be further assigned, on or prior to the Closing,
to any such one or more EATs (and/or to any other Non-Corporate Entity that is,
directly or indirectly, wholly-owned by any such one or more EATs as necessary
to enable the Purchaser to effectuate its Exchange. Whereas any such assignment
referred to in clause (b) shall be subject to the provisions of Section 34
hereof, any such assignment to a Permitted Assignee referred to in clause (a)
above shall be subject to (i) Purchaser assigning to the Permitted Assignee all
of its right, title and interest in and to the Downpayment, and (ii) Purchaser
delivering to Seller a copy of a fully executed assignment and assumption
agreement prior to Closing. Notwithstanding any assignment of this Agreement in
accordance with the terms of this Section 20, Purchaser named herein shall
remain jointly and severally liable with the assignee (although not any EAT or
Purchaser Intermediary (defined in Section 34 hereof)) for the payment and
performance of all of Purchaser’s obligations hereunder.
 
 
36

--------------------------------------------------------------------------------


 
21.  Pronouns; Joint and Several Liability.
 
All pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine or neuter, singular or plural, as the identity of the
parties may require. The liability of Seller hereunder shall be joint and
several.
 
22.  Successors and Assigns.
 
This Agreement shall bind and inure to the benefit of Seller, Purchaser and
their respective permitted successors and assigns.
 
23.  Escrow.
 
23.1  Escrow Agent shall hold the Downpayment, together with all interest earned
thereon, in its interest bearing escrow account (provided that Seller and
Purchaser shall each provide Escrow Agent with a W-9 form and an Order to
Invest), or the Downpayment LC, as the case may be in accordance with the
following:
 
23.1.1  Escrow Agent shall hold the Downpayment, together with all interest
earned thereon, in Escrow Agent’s escrow account at JPMorgan Chase Bank, NA, and
shall cause the Downpayment to earn interest at JPMorgan Chase Bank, NA’s then
prevailing insured money market rates on trust account deposits of similar size.
Escrow Agent shall have no liability for any fluctuations in the interest rate
paid by JPMorgan Chase Bank, NA on the Downpayment, and is not a guarantor
thereof.
 
23.1.2  If Escrow Agent receives a written notice signed by both Seller and
Purchaser stating that the Closing has occurred and that Seller is entitled to
receive the Downpayment or Purchaser is entitled to receive the Downpayment LC,
as the case may be, Escrow Agent shall deliver the Downpayment, together with
the interest earned thereon to Seller or the Downpayment LC to Purchaser, as the
case may be. If Escrow Agent receives a written notice signed by both Seller and
Purchaser that this Agreement has been terminated or canceled, Escrow Agent
shall deliver the Downpayment, together with the interest thereon or the
Downpayment LC as directed therein.
 
 
37

--------------------------------------------------------------------------------


 
23.1.3  If Escrow Agent receives a written request signed by Purchaser or Seller
(the “Noticing Party”) stating that this Agreement has been canceled or
terminated and that the Noticing Party is entitled to the Downpayment or the
Downpayment LC, as the case may be, or that the other party hereto (the
“Non-Noticing Party”) has defaulted in the performance of its obligations
hereunder, Escrow Agent shall mail (by certified mail, return receipt requested)
a copy of such request to the Non-Noticing Party. The Non-Noticing Party shall
have the right to object to such request for the Downpayment or the Downpayment
LC, as the case may be, by written notice of objection delivered to and received
by Escrow Agent ten (10) Business Days after the date of Escrow Agent’s mailing
of such copy to the Non-Noticing Party, but not thereafter. If Escrow Agent
shall not have so received a written notice of objection from the Non-Noticing
Party, Escrow Agent shall deliver the Downpayment, together with the interest
earned thereon or the Downpayment LC, as the case may be, to the Noticing Party.
If Escrow Agent shall have received a written notice of objection within the
time herein prescribed, Escrow Agent shall refuse to comply with any requests or
demands on it and shall continue to hold the Downpayment, together with any
interest earned thereon or the Downpayment LC, as the case may be, until Escrow
Agent receives either (a) a written notice signed by both Seller and Purchaser
stating who is entitled to the Downpayment (and interest) or the Downpayment LC,
as the case may be, or (b) a final order of a court of competent jurisdiction
directing disbursement of the Downpayment (and interest) or the Downpayment LC,
as the case may be, in a specific manner, in either of which events Escrow Agent
shall then disburse the Downpayment, together with the interest earned thereon
or deliver the Downpayment LC, as the case may be, in accordance with such
notice or order. Escrow Agent shall not be or become liable in any way or to any
person for its refusal to comply with any such requests or demands until and
unless it has received a direction of the nature described in clause (a) or (b)
above.
 
23.2  Any notice to Escrow Agent shall be sufficient only if received by Escrow
Agent within the applicable time period set forth herein. All mailings and
notices from Escrow Agent to Seller and/or Purchaser, or from Seller and/or
Purchaser to Escrow Agent, provided for in this Section 23 shall be addressed to
the party to receive such notice at its notice address set forth in Section 14
above (with copies to be similarly sent to the additional persons therein
indicated), but the provisions of Section 14 relating to the manner of giving
notices and the effective dates thereof shall have no application to the
provisions of this Section 23.
 
 
38

--------------------------------------------------------------------------------


 
23.3  Notwithstanding the foregoing, if Escrow Agent shall have received a
written notice of objection as provided for in Section 23.1.3 above within the
time therein prescribed, or shall have received at any time before actual
disbursement of the Downpayment or delivery of the Downpayment LC, as
applicable, a written notice signed by either Seller or Purchaser disputing
entitlement to the Downpayment or delivery of the Downpayment LC, as applicable,
or shall otherwise believe in good faith at any time that a disagreement or
dispute has arisen between the parties hereto over entitlement to the
Downpayment or delivery of the Downpayment LC, as applicable (whether or not
litigation has been instituted), Escrow Agent shall have the right, upon written
notice to both Seller and Purchaser, (a) to deposit the Downpayment, together
with the interest earned thereon or delivery of the Downpayment LC, as
applicable, with the Clerk of the Court in which any litigation is pending
and/or (b) to take such reasonable affirmative steps as it may, at its option,
elect in order to terminate its duties as Escrow Agent, including, without
limitation, the depositing of the Downpayment, together with the interest earned
thereon, with a court of competent jurisdiction and the commencement of an
action for interpleader, the costs thereof to be borne by whichever of Seller or
Purchaser is the losing party, and thereupon Escrow Agent shall be released of
and from all liability hereunder except for any previous gross negligence or
willful misconduct.
 
23.4  Escrow Agent is acting hereunder without charge as an accommodation to
Purchaser and Seller, it being understood and agreed that Escrow Agent shall not
be liable for any error in judgment or any act done or omitted by it in good
faith or pursuant to court order, or for any mistake of fact or law. Escrow
Agent shall not incur any liability in acting upon any document or instrument
believed thereby to be genuine. Escrow Agent is hereby released and exculpated
from all liability hereunder, except only for willful misconduct or gross
negligence. Escrow Agent may assume that any person purporting to give it any
notice on behalf of any party has been authorized to do so. Escrow Agent shall
not be liable for, and Purchaser and Seller hereby jointly and severally agree
to indemnify Escrow Agent against, any loss, liability or expense, including
reasonable attorney’s fees (paid to retained attorneys) arising out of any
dispute under this Agreement, including the cost and expense of defending itself
against any claim arising hereunder.
 
24.  Tax Proceedings.
 
If any proceedings for the reduction of the assessed valuation of the Property
(“Tax Proceedings”) relating to any tax years ending prior to the tax year in
which the Closing occurs are pending at the time of the Closing, Seller reserves
and shall have the right to continue to prosecute and/or settle the same in
Seller’s sole discretion at no cost or expense to Purchaser, and any refunds or
credits due for the periods prior to Purchaser’s ownership of the Property shall
remain the sole property of Seller (subject to the rights, if any, of Space
Lessees thereto). From and after the date hereof until the Closing, Seller is
hereby authorized to commence any new Tax Proceedings and/or continue any Tax
Proceedings, and in Seller’s sole discretion at its sole cost and expense to
litigate or settle same; provided, however, that Purchaser shall be entitled to
that portion of any refund relating to the period occurring after the Closing
after payment to Seller of all costs and expenses, including, without
limitation, reasonable attorneys’ fees and disbursements, incurred by Seller in
obtaining such refund. Purchaser shall deliver to Seller, reasonably promptly
after request therefor, receipted tax bills and canceled checks used in payment
of such taxes and shall execute any and all consents or other documents, and do
any act or thing necessary for the collection of such refund by Seller. The
provisions of this Section 24 shall survive the Closing.
 
 
39

--------------------------------------------------------------------------------


 
25.  Intentionally omitted.
 
26.  Maintenance of the Property.
 
Between the date of this Agreement and the Closing, Seller shall operate the
Property in the same manner as before the making of this Agreement. Seller shall
not remove or transfer to any third party any Personal Property after the date
hereof, except for repair or replacement thereof or in the ordinary course of
business. Seller shall not commence any new capital projects at the Property.
Seller agrees to use commercially reasonable efforts to take all actions
necessary to remove Aries Shipping & Management, Inc., Horizon Shipping, Inc.
and Flagship Trading & Shipping (U.S.A.), Inc. and Winklevoss Consultants, Inc.
which, as of the date hereof, are occupying their space as holdover tenants (the
“Holdover Tenants”), including, without limitation, instituting summary
dispossess proceedings and Seller agrees to consult with Purchaser with respect
to such proceedings. In the event that Seller commences summary dispossess
proceedings or any other action to evict one or both of the Holdover Tenants and
such tenants have not vacated their space prior to the Closing Date, Seller
agrees to assign to Purchaser any and all actions in law or in equity which have
been commenced against the Holdover Tenants.
 
27.  Leasing and Contracts.
 
Seller shall not, after the date of this Agreement, enter into any new Space
Lease or Service Contract affecting the Property, or any amendment, expansion,
extension or renewal thereof (except as expressly authorized by a Space Lease),
or permit any Space Lessee to enter into any sublease, assignment or agreement
pertaining to the Property (except as expressly authorized by such Space
Lessee’s Space Lease), or waive, compromise or settle any rights of Seller under
any contract or Space Lease, or return any Security Deposit (except as expressly
authorized by a Space Lessee’s Space Lease) (collectively a “Material
Transaction”), without in each case obtaining Purchaser’s prior written consent
thereto which consent may be withheld in Purchaser’s sole discretion. Seller
shall not propose any new Service Contract which is not terminable without cost
or penalty upon not more than thirty (30) days prior notice. When seeking
Purchaser’s consent to a Material Transaction that is a new Space Lease or a
material modification of an existing Space Lease, Seller’s notice shall provide
notice of the identity of the proposed tenant, a term sheet or letter of intent
containing material business terms (including, without limitation, the rent,
expense base, concessions, tenant improvement allowances, brokerage commissions,
and expansion and extension options) (the “Material Terms”) and such credit and
background information, if any, as Seller then possesses with respect to such
proposed Space Lessee. Seller shall use commercially reasonable efforts to
provide Purchaser with regular reports and information regarding the status of
approved Material Transactions being negotiated. Purchaser shall be responsible
for Tenant Improvement Costs and leasing commissions and all other leasing costs
payable in connection with any new Space Lease approved or deemed approved by
Purchaser pursuant to this Section.
 
 
40

--------------------------------------------------------------------------------


 
28.  Intentionally omitted. 
 
29.  Confidentiality; Public Disclosure.
 
Prior to Closing and except as set forth below, Seller and Purchaser covenant
and agree not to communicate the terms or any aspect of this Agreement and the
transactions contemplated hereby to any person or entity and to hold, in the
strictest confidence, the content of any and all information in respect of the
Property which is supplied by Seller to Purchaser or by Purchaser to Seller,
without the express written consent of the other party; provided, however, that
either party may, without consent, disclose the terms hereof and the
transactions contemplated hereby (a) to its respective advisors, consultants,
officers, directors, principals, investors, attorneys, accountants and lenders
(the “Transaction Parties”) without the express written consent of the other
party, so long as any such Transaction Parties to whom disclosure is made shall
also agree to keep all such information confidential in accordance with the
terms hereof and (b) if disclosure is required by law or by regulatory or
judicial process or pursuant to any regulations promulgated by either the
Securities and Exchange Commission, the New York Stock Exchange or other public
exchange for the sale and purchase of securities, provided that in such event
Seller or Purchaser, as applicable, shall notify the other party in writing of
such required disclosure, shall exercise all commercially reasonable efforts to
preserve the confidentiality of the confidential documents or information, as
the case may be, including, without limitation, reasonably cooperating with the
other party to obtain an appropriate order or other reliable assurance that
confidential treatment will be accorded such confidential documents or
information, as the case may be, by such tribunal and shall disclose only that
portion of the confidential documents or information which it is legally
required to disclose. The foregoing confidentiality obligations shall not apply
to the extent that any such information is a matter of public record or is
provided in other sources readily available to the real estate industry other
than as a result of disclosure by Seller or Purchaser, as applicable. Prior to
Closing, any release to the public of information with respect to the
transactions contemplated under this Agreement shall be in form approved by both
Purchaser and Seller, and their respective counsel. This Section shall terminate
at Closing.
 
30.  Governing Law; Jurisdiction, Waivers.
 
30.1  This Agreement has been negotiated, executed and delivered and shall be
governed by and construed in accordance with the laws of the State of New York
from time to time in effect, without giving effect to the State of New York
principles of conflicts of law (except for such matters which, with respect to
the Property, are subject to the laws of the state in which the Property is
located and may not, under the laws of such state, be waived by contract, as to
which matters, the laws of the state in which the Property is located shall
govern), except that it is the intent and purpose of Seller and Purchaser that
the provisions of Section 5-1401 of the General Obligations Law of the State of
New York shall apply to this Agreement. EACH PARTY HERETO AGREES THAT ALL
ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE TRIED AND LITIGATED IN STATE OR
FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK, UNLESS SUCH ACTIONS OR
PROCEEDINGS ARE REQUIRED TO BE BROUGHT IN ANOTHER COURT TO OBTAIN SUBJECT MATTER
JURISDICTION OVER THE MATTER IN CONTROVERSY. TO THE EXTENT PERMITTED BY LAW,
EACH PARTY HERETO IRREVOCABLY WAIVES ANY RIGHT ANY PARTY HERETO MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS, TO ASSERT THAT ANY PARTY HERETO IS
NOT SUBJECT TO THE JURISDICTION OF THE AFORESAID COURTS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 30. SERVICE
OF PROCESS, SUFFICIENT FOR PERSONAL JURISDICTION IN ANY ACTION AGAINST ANY PARTY
HERETO, MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
TO ANY SUCH PARTY’S ADDRESS INDICATED IN SECTION 14 HEREOF.
 
 
41

--------------------------------------------------------------------------------


 
30.2  EACH OF SELLER AND PURCHASER HEREBY EXPRESSLY AND UNCONDITIONALLY WAIVES,
IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE OTHER PARTY
HERETO UNDER THIS AGREEMENT OR IN CONNECTION WITH ANY TRANSACTION CONTEMPLATED
HEREBY, ANY AND EVERY RIGHT EACH OF SELLER AND PURCHASER MAY HAVE TO
(A) INJUNCTIVE RELIEF (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT
TO THE CONTRARY), (B) A TRIAL BY JURY, (C) INTERPOSE ANY COUNTERCLAIM THEREIN
(EXCEPT FOR ANY COMPULSORY COUNTERCLAIM WHICH, IF NOT ASSERTED IN SUCH SUIT,
ACTION OR PROCEEDING, WOULD BE WAIVED), AND (D) HAVE THE SAME CONSOLIDATED WITH
ANY OTHER OR SEPARATE SUIT, ACTION OR PROCEEDING.
 
31.  Independent Counsel. Seller and Purchaser each acknowledge that: (a) they
have been represented by independent counsel in connection with this Agreement;
(b) they have executed this Agreement with the advice of such counsel; and (c)
this Agreement is the result of negotiations between the parties hereto and the
advice and assistance of their respective counsel. The fact that this Agreement
was prepared by Seller’s counsel as a matter of convenience shall have no import
or significance to the construction of this Agreement. Any uncertainty or
ambiguity in this Agreement shall not be construed against Seller because
Seller’s counsel prepared this Agreement in its final form.
 
 
42

--------------------------------------------------------------------------------


 
32.  Non-Liability. Notwithstanding anything to the contrary contained in this
Agreement, none of the Seller Related Parties shall have any personal obligation
or liability hereunder, and Purchaser shall not seek to assert any claim or
enforce any of its rights hereunder against any of the Seller Related Parties.
Notwithstanding anything to the contrary contained in this Agreement, none of
the Purchaser Related Parties shall have any personal obligation or liability
hereunder, and Seller shall not seek to assert any claim or enforce any of its
rights hereunder against any of the Purchaser Related Parties.
 
       33.  Intentionally omitted.
 
               34.  Like-kind Exchange. Purchaser and Seller each understand
that the other party (or any of their affiliates) may consummate the purchase or
sale of the Property as part of a so-called like-kind or tax-deferred exchange
(the “Exchange”) pursuant to Section 1031 of the Code and the Treasury
Regulations thereunder, as well as pursuant to Revenue Procedure 2000-37, 2000-2
C.B. 38 (the “Revenue Procedure”), and that, notwithstanding anything hereunder
to the contrary, each of Purchaser and Seller agrees to cooperate with the
exchanging party in connection therewith (including, but not limited to,
executing such documents, and acknowledging receipt thereof in writing, as the
other party may reasonably request), provided that: (i) Seller shall effect the
Exchange through an assignment of its rights, but not its obligations, under
this Agreement to a “qualified intermediary” of Seller (within the meaning of,
and as provided in, Treasury Regulations Section 1.1031(k)-1(g)(4)) (“Seller
Intermediary”) whereby the Seller Intermediary shall not be required to acquire
or hold title to any real property for purposes of consummating the Exchange;
(ii) Purchaser may effect its Exchange through either: (a) an assignment of its
rights, but not its obligations, under this Agreement to a “qualified
intermediary” (within the meaning of Treasury Regulations Section
1.1031(k)-1(g)(4)(iii) (“Purchaser Intermediary”), whereby the Purchaser
Intermediary shall not be required to acquire or hold title to any real property
for purposes of consummating the Exchange; and/or (b) any assignment referred to
in clause (b) of Section 20; (iii) the exchanging party shall pay any additional
costs that would not otherwise have been incurred by either party had the
exchanging party not consummated the sale through the Exchange and (iv) the
exchanging party shall, and hereby does, indemnify and hold the other party
harmless from any loss, cost, damage, liability or expense which may arise or
which the other party may suffer in connection with, an Exchange. Purchaser and
Seller shall not by this Agreement or acquiescence to the Exchange by the other
of them (1) have its rights under this Agreement affected or diminished in any
manner or (2) be responsible for compliance with or be deemed to have warranted
to the exchanging that the Exchange in fact complies with Section 1031 of the
Code. The indemnification provisions set forth in this Section 34 shall survive
the Closing.
 
 
43

--------------------------------------------------------------------------------


 
35.  Assumption of Existing Loan. (a) At Closing, Purchaser shall assume all
indebtedness consisting of the outstanding principal balance of the Existing
Indebtedness as of the Closing Date and all of Sellers’ obligations under the
Existing Loan Documents which arise from and after the Closing Date. Purchaser
shall seek to obtain the written consent of Existing Lender to the transactions
contemplated by this Agreement in a timely manner including, without limitation,
as provided in this Section 35, which written consent shall contain a release by
Existing Lender of Seller and of any guarantor from any and all liabilities and
obligations under the Loan Documents from and after the Closing Date, in form
and substance reasonably satisfactory to Seller and Lender shall consent to such
modifications to the Existing Loan Documents as may be necessary in light of
Purchaser’s status as a subsidiary of a publicly traded company in order to not
cause such status to constitute a default under the Existing Loan Documents
(“Lender’s Consent”). In the event Lender’s Consent is not obtained by the date
which is 5 business days prior to the Outside Closing Date, Seller may, at
Seller’s option, but with no obligation to do so (at Seller’s sole expense), to
the extent allowed by the Existing Lender, prepay the Existing Loan (along with
any prepayment or other charges imposed by the Existing Lender) or cause the
lien of the Existing Mortgagee to be removed of record against the Property at
or prior to Closing, in which event Purchaser shall be required to close
provided all of the other conditions in this Agreement are satisfied. Purchaser
shall provide all other documentation required by Existing Lender as may be
necessary to permit such assignment and assumption. Seller agrees to use
commercially efforts, at no cost to Seller, in good faith, to cooperate with
Purchaser in connection with Purchaser’s efforts to obtain Lender’s Consent. In
the event that Existing Lender or the servicer acting on behalf of Existing
Lender in connection with the Existing Financing (“Servicer”) requires payment
of a deposit or fee in connection with the submission of the request for
Lender’s Consent and/or the due diligence to obtain Lender’s Consent, Purchaser
and Seller shall each pay one-half of any such deposit or fee. Seller and
Purchaser shall also share equally (i.e., 50/50) the assumption fee in
connection with the assumption of the Existing Indebtedness as set forth in the
Existing Loan Documents, provided however that each of Seller and Purchaser
shall pay the legal fees and disbursements of their respective legal counsel. In
the event that Purchaser is not approved by Existing Lender on or before May 25,
2007 (the “Lender Consent Period”), then Seller or Purchaser, shall have the
right, upon written notice to the other, to extend the Lender Consent Period for
such additional time as the party electing to so extend determines in its sole
discretion, but in no event shall such additional period of time go beyond the
date that is five (5) business days prior to the Outside Closing Date. Purchaser
shall send to Seller copies of all correspondence and enclosures to or from
Lender (i) within two (2) business days of Purchaser’s receipt of same from
Existing Lender and (ii) contemporaneously with Purchaser’s delivery of same to
Existing Lender. Nothing contained herein shall create, or be deemed to create,
a mortgage or other contingency for the benefit of Purchaser.
 

44

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.
 
 
SELLER:
 
500 WEST PUTNAM L.L.C.,
a Connecticut limited liability company
 
By: Mack-Cali Realty, L.P., a Delaware limited
       partnership, its sole member


By: Mack-Cali Realty Corporation, a Maryland
       corporation, its general partner
 


By: /s/ Mitchell E. Hersh
        Mitchell E. Hersh
 
PURCHASER:
 
SLG 500 WEST PUTNAM LLC,
a Delaware limited liability company
 
By: /s/ Andrew Levine
        Andrew Levine
 
[SIGNATURE PAGE CONTINUED ON FOLLOWING PAGE]
 

45

--------------------------------------------------------------------------------





 
 
ESCROW AGENT:
 
SOLELY FOR THE PURPOSES OF
CONFIRMING THE PROVISIONS OF
 
ARTICLE 23:
 
LAWYERS TITLE INSURANCE CORPORATION
 
By: /s/ Craig S. Feder
       Name: Craig S. Feder
       Title: Vice President




46

--------------------------------------------------------------------------------

